



EXHIBIT 10.9.1
AMENDMENT NO. 1
TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF HCPI/UTAH, LLC,
A Delaware limited liability company
THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF HCPI/UTAH, LLC (“Amendment”) is made and entered into effective as of the
30th day of June, 1999 by HEALTH CARE PROPERTY INVESTORS, INC., a Maryland
corporation (the “Managing Member”), Boyer Providence Medical Associates, L.C.,
a Utah limited liability company (“Boyer Providence”), Boyer-BPMA Holdings,
L.C., a Utah limited liability company (“Boyer-BPMA”), and Spring Creek Medical
Building L.L.C., a Utah limited liability company (“Spring Creek”).
RECITALS
A.Managing Member and each of the persons whose names are set forth on Exhibit A
thereto entered into an Amended and Restated Limited Liability Company Agreement
of HCPI/Utah dated as of January 20, 1999 (the “LLC Agreement”).
B.Pursuant to that certain Contribution Agreement and Escrow Instructions dated
January 20, 1999, as amended (the “Contribution Agreement”), between Managing
Member, HCPI/Utah, Boyer, Boyer Providence, and the parties identified as
“Transferors” on the signature page thereto, Boyer Providence has, concurrently
herewith, contributed the Property known as “Creekside” to HCPI/Utah in exchange
for Non-Managing Member Units (the “Contribution”).
C.Boyer Providence has directed that the Non-Managing Member Units deliverable
to it in accordance with the foregoing be assigned to its members, Boyer-BPMA
and Spring Creek.
D.Managing Member hereby consents to the foregoing assignment and to the
admission of Boyer BPMA and Spring Creek as Members of HCPI/Utah.
E.Prior to the Contribution, Boyer Providence had master leased the space within
the medical office building constructed on the Creekside Property to Spring
Creek pursuant to that certain Creekside Master Lease dated as of December,
1997, as amended by that certain First Amendment to Lease dated February 20,
1998 (the “Master Lease”) by and between Boyer Providence, as landlord, and
Spring Creek, as tenant. In connection with the Contribution, HCPI/Utah is
succeeding to Boyer Providence’s interests as the landlord under the Master
Lease. To secure the performance of Spring Creek’s obligations under the Master
Lease, HCPI/Utah has required Spring Creek to pledge certain of its Non-Managing
Member Units to HCPI/Utah, as more particularly described in that certain Pledge
Agreement of even date herewith between HCPI/Utah and Spring Creek (the “Pledge
Agreement”). Managing Member hereby consents to the foregoing pledge.
F.Pursuant to the power granted by Sections 7.3.C(1) and 11.4.C of the LLC
Agreement, the Managing Member is executing this Amendment to reflect
Boyer-BPMA’s Membership Interest and Spring Creek’s Membership Interest in
accordance with the foregoing.






--------------------------------------------------------------------------------





AMENDMENT
NOW, THEREFORE in consideration of the foregoing Recitals, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:
1.Consent. Managing Member hereby consents to the admission of Boyer- BPMA and
Spring Creek as Non-Managing Members of HCPI/Utah and to the pledge by Spring
Creek of certain of its Non-Managing Member Units to HCPI/Utah in accordance
with the terms of the Pledge Agreement.
2.Amendment. Exhibit A to the LLC Agreement is hereby deleted in its entirety
and is replaced with Exhibit A attached hereto.
3.Effect of Amendment. Except to the extent expressly modified by this
Amendment, the LLC Agreement remains in full force and effect.
4.Consent to be Bound by LLC Agreement. Boyer-BPMA and Spring Creek hereby
consent to and agree to be bound by all terms of the LLC Agreement, as hereby
amended. Boyer-BPMA and Spring Creek hereby acknowledge receipt of a copy of the
LLC Agreement.
5.Conflicting Terms. Wherever the terms of this Amendment and the terms and
conditions of the LLC Agreement are in conflict, the terms of this Amendment
shall be deemed to supersede the conflicting terms of the LLC Agreement.
6.Defined Terms. All terms used in this Amendment with initial capital letters
and not defined herein shall have the meaning given to such terms in the LLC
Agreement.


[remainder of page intentionally
left blank – signature page follows]




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.
HEALTH CARE PROPERTY INVESTORS, INC.,
a Maryland corporation
 
 
 
By:
/s/ Edward J. Henning
Name:
Edward J. Henning
Title:
Senior Vice President, General Counsel
 
and Corporate Secretary
 
BOYER PROVIDENCE MEDICAL
ASSOCIATES, L.C. a Utah limited
liability company
 
 
 
By:
The Boyer Company, L.C., a Utah
 
limited liability company, its Manager
 
 
 
 
By:
/s/ H. Roger Boyer
 
Name:
H. Roger Boyer
 
Title:
Chairman and Manager
 
 
 
BOYER-BPMA HOLDINGS, L.C., a Utah
limited liability company
 
 
 
By:
The Boyer Company L.C., a Utah limited
 
liability company, its Manager
 
 
 
 
By:
/s/ H. Roger Boyer
 
Name:
H. Roger Boyer
 
Title:
Chairman and Manager
 
 
 
SPRING CREEK MEDICAL BUILDING L.L.C.,
a Utah limited liability company
 
 
 
By:
/s/ Roger A. Olson
Name:
Roger A. Olson
Title:
Member
 
 
 
By:
/s/ Thomas L. Rees
Name:
Thomas L. Rees
Title:
Member
 
 
 
By:
/s/ Gary R. Gibbons
Name:
Gary R. Gibbons
Title:
Member







--------------------------------------------------------------------------------






AMENDMENT NO. 2
TO AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF HCPI/UTAH, LLC,
A Delaware limited liability company
THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF HCPI/UTAH, LLC (“Amendment”) is made and entered into effective as of the
12th day of November, 1999 by HEALTH CARE PROPERTY INVESTORS, INC., a Maryland
corporation (the “Managing Member”), Boyer Davis North Medical Associates, Ltd.,
a Utah limited partnership (“Boyer Davis North”), and the Boyer Company, L.C., a
Utah limited liability company (“Boyer”) as managing member or general partner
of each other member of HCPI/Utah, LLC.
RECITALS
A.Managing Member and each of the persons whose names are set forth on Exhibit A
thereto entered into an Amended and Restated Limited Liability Company Agreement
of HCPI/Utah, LLC dated as of January 20, 1999 as amended by Amendment No. 1 to
Amended and Restated Limited Liability Company Agreement of HCPI/Utah, LLC dated
as of June 30, 1999 (the “LLC Agreement”).
B.Pursuant to that certain Contribution Agreement and Escrow Instructions dated
January 20, 1999, as amended (the “Contribution Agreement”), between Managing
Member, HCPI/Utah, LLC, Boyer, Boyer Davis North, and the parties identified as
“Transferors” on the signature page thereto, Boyer Davis North previously
contributed the Property known as “Davis North I” to Davis North I, LLC in
exchange for a 100% membership interest in Davis North I, LLC and has
concurrently herewith contributed its 100% membership interest in Davis North I,
LLC to HCPI/Utah, LLC (the “Contribution”).
C.The Contribution Agreement and the LLC Agreement contemplated that the lender
of the Subsequent Property Indebtedness (as defined in the Contribution
Agreement) relating to Davis North I would require Davis North I, LLC to be
formed as a two member single purpose limited liability company to hold title to
Davis North I and in which HCPI/Utah, LLC would hold a ninety-nine percent (99%)
non-managing member interest. A wholly-owned subsidiary of the Managing Member
would hold a one percent (1%) managing member interest.
D.The lender of the Subsequent Property Indebtedness relating to Davis North I
did not require Davis North I, LLC to be formed as a two member single purpose
limited liability company, therefore HCPI/Utah, LLC shall be Davis North I,
LLC’s sole member.




--------------------------------------------------------------------------------




AMENDMENT
NOW, THEREFORE in consideration of the foregoing Recitals, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:
1.The definition of “Initial Non-Managing Members” contained in Article I is
hereby deleted and replaced with the following:
“Initial Non-Managing Members” means the Non-Managing Members who acquired their
Non-Managing Member Units in exchange for the Real Properties.”
2.The following definition of “Post Record Date Subsequent Closing” shall be
added to Article I:
“Post Record Date Subsequent Closing” shall mean a Subsequent Closing that
occurs after the LLC Record Date established during the same calendar quarter in
which such Subsequent Closing occurs.
3.The definition of “Preferred Return Per Unit” contained in Article I is hereby
deleted and replaced with the following:
“Preferred Return Per Unit” means with respect to each Non-Managing Member Unit
outstanding on an LLC Record Date an amount initially equal to zero, and
increased cumulatively on each LLC Record Date by the Preferred Return Per Unit
Increase; provided, however, that (i) the increase in the Preferred Return Per
Unit on the first LLC Record Date subsequent to December 31, 1998 shall be zero
and the increase in the Preferred Return Per Unit on the next following LLC
Record Date shall be the Preferred Return Per Unit Increase multiplied by a
fraction, the numerator of which is the number of days between the Initial
Closing Date and the last day of the calendar quarter in which the Initial
Closing occurs and the denominator of which shall be 90 days; (ii) the increase
in the Preferred Return Per Unit with respect to the Non-Managing Member Units
issued on a Subsequent Closing Date that occurs prior to the LLC Record Date
that is established during the same calendar quarter in which such Subsequent
Closing Date occurs shall be zero, and the increase in the Preferred Return Per
Unit on the next following LLC Record Date with respect to such Non-Managing
Member Units shall be the Preferred Return Per Unit Increase multiplied by a
fraction, the numerator of which is the number of days between the such
Subsequent Closing Date and the last day of the calendar quarter in which such
Subsequent Closing occurs and the denominator of which shall be 91 days; (iii)
the increase in the Preferred Return Per Unit that occurs on the first LLC
Record Date following a Post Record Date Subsequent Closing, with respect to
those Non-Managing Member Units issued in connection with such Post Record Date
Subsequent Closing, shall be the Preferred Return Per Unit Increase multiplied
by a fraction, the numerator of which shall be the number of days in the period
commencing on such Post Record Date Subsequent Closing and ending on the last
day of the calendar




--------------------------------------------------------------------------------




quarter in which such Post Record Date Subsequent Closing occurs, and the
denominator of which shall be 91 days.
4.The following definition of “Preferred Return Per Unit Increase” shall be
added to Article I:
“Preferred Return Per Unit Increase” means with respect to an LLC Record Date
(except as provided in the definition of Preferred Return Per Unit, an amount
equal to the product of (i) the cash dividend per REIT Share declared by the
Managing Member for holders of REIT Shares on that LLC Record Date, multiplied
by (ii) the Adjustment Factor in effect on that LLC Record Date.
5.The definition of “Subsidiary Operating Agreement” contained in Article I is
hereby deleted and replaced with the following:
“Subsidiary Operating Agreement” shall mean the Limited Liability Company
Agreement of Davis North I, LLC.”
6.The definition of “Transferred Properties” contained in Article I is hereby
deleted and replaced with the following:
“Transferred Properties” means the “Properties” as that term is defined in the
Contribution Agreement, except for the Property known as “Davis North I” which
is to be contributed to Davis North I, LLC and shall also mean a one-hundred
percent (100%) membership interest in Davis North I, LLC.”
7.Section 7.3 B(7) is hereby deleted and replaced with the following:
“act on behalf of the Company, in its sole discretion, in the Company’s capacity
as the sole member of Davis North I, LLC.”
8.Amendment. Exhibit A to the LLC Agreement is hereby deleted in its entirety
and is replaced with Exhibit A attached hereto.
9.Effect of Amendment. Except to the extent expressly modified by this
Amendment, the LLC Agreement remains in full force and effect.
10.Conflicting Terms Wherever the terms of this Amendment and the terms and
conditions of the LLC Agreement are in conflict, the terms of this Amendment
shall be deemed to supersede the conflicting terms of the LLC Agreement.
11.Defined Terms. All terms used in this Amendment with initial capital letters
and not defined herein shall have the meaning given to such terms in the LLC
Agreement.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.
HEALTH CARE PROPERTY INVESTORS, INC.,
a Maryland corporation
 
 
 
By:
/s/ Edward J. Henning
Name:
Edward J. Henning
Title:
Senior Vice President, General Counsel
 
and Corporate Secretary
 
BOYER DAVIS NORTH MEDICAL
ASSOCIATES, LTD., a Utah limited partnership
 
By:
The Boyer Company, L.C., a Utah limited
 
liability company, its General Partner
 
 
 
 
By:
/s/ H. Roger Boyer
 
Name:
H. Roger Boyer
 
Title:
Chairman and Manager
 
THE BOYER COMPANY, L.C.,
a Utah limited liability company, as Managing Member or
General Partner of each other Non-Managing Member
 
 
 
 
By:
/s/ H. Roger Boyer
 
Name:
H. Roger Boyer
 
Title:
Chairman and Manager





--------------------------------------------------------------------------------






EXHIBIT A
MEMBERS’ CAPITAL CONTRIBUTIONS


Non-Managing Members
 
 
Address:
 
 
 
 
 
 
with a copy to:
with a copy to:
c/o The Boyer Company, L.C.
Gibson, Dunn & Crutcher LLP
Parr, Waddoups, Brown, Gee & Loveless
127 South 500 East, Suite 310
333 South Grand Avenue
185 South State Street, Suite 1300
Salt Lake City, Utah 84102
Los Angeles, California 90071
Salt Lake City, Utah 84111-1536
Attention: Steven B. Ostler
Attention: Kenneth M. Doran, Esq.
Attention: David E. Gee, Esq.
Telephone No.: (801) 521-4781
Telephone No.: (213) 229-7000
Telephone No.: (801) 532-7840
Facsimile No.: (801) 521-4793
Facsimile No.: (213) 229-7520
Facsimile No.: (801) 532-7750




Member
Contribution
Gross Asset Value of Contribution
Net Asset Value of Contribution
Unit Value
Number of Units
Boyer Castle Dale
Castle Dale


$1,800,000




$552,538




$32.00


17,267


Boyer Centerville
Centerville


$1,520,000




$536,717




$32.00


16,772


Boyer Elko
Elko


$2,620,000




$832,395




$32.00


26,012


Boyer Desert Springs
Granger, Tatum


$21,250,000




$3,652,897




$32.00


114,153


Boyer Grantsville
Grantsville


$410,000




$170,806




$32.00


5,338


Boyer Ogden Medical
Ogden Medical


$4,220,000




$25,145




$32.00


786


Boyer Ogden Medical #2
Ogden Women’s


$2,300,000




$1,171,029




$32.00


36,595


Boyer Salt Lake
SLIC


$885,000




$395,210




$32.00


12,350


Boyer St. Mark’s Medical
St. Mark’s I


$10,700,000




$3,352,905




$32.00


104,778


Boyer McKay-Dee
60% Undivided Interest in St. Mark’s II


$8,880,000




$2,281,455




$32.00


71,295


Boyer St. Mark’s #2
40% Undivided Interest in St. Mark’s II


$5,920,000




$1,520,970




$32.00


47,530


Boyer Iomega
Timpanogos


$8,100,000




$2,377,577




$32.00


74,299


Boyer Springville
Springville


$1,500,000




$1,461,700




$32.00


45,678


Boyer Primary Care
Wasatch Family


$1,800,000




$652,622




$32.00


20,394


Total Non-Managing Member Units (Initial Closing)


$18,983,966


593,247
 





--------------------------------------------------------------------------------




Boyer BPMA Holdings
50% Creekside


$2,131,530.00




$573,952




$32.00


17,936
Spring Creek Medical
50% Creekside


$2,131,530.00




$573,952




$32.00


17,936
Total Non-Managing Member Units (Creekside Closing)


$1,147,904


 
35,872



Boyer Davis North I Medical Associates, Ltd.
Davis North I


$2,770,000




$394,897




$32.00


12,340
Total Non-Managing Member Units (Davis North I Closing)


$394,897


12,340



Total Non-Managing Member Units


$20,526,767


641,459





Managing Member Address:
 
 
with a copy to:
Health Care Property Investors, Inc.
Latham & Watkins
4675 MacArthur Court, Suite 900
650 Town Center Drive, 20th Floor
Newport Beach, California 92660
Costa Mesa, California 92626
Attention: Edward J. Henning, Esq.
Attention: David C. Meckler, Esq.
Telephone No.: (949)221-0600
Telephone No.: (714) 540-1235
Facsimile No.: (949) 221-0607
Facsimile No.: (714) 755-8290






Health Care Property Investors
Initial Closing Cash


$18,897,758




$18,897,758




$32.00


590,555
Health Care Property Investors
Creekside Closing Cash


$2,733,952




$2,733,952




$32.00


85,436
Health Care Property Investors
Davis North I Closing


$2,360,908




$2,360,908




$32.00


73,778
Total Managing Member Units


$23,992,618




$23,992,618


 
749,769









--------------------------------------------------------------------------------






AMENDMENT NO. 3
TO AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF HCPI/UTAH, LLC,
A Delaware limited liability company
THIS AMENDMENT NO. 3 TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF HCPI/UTAH, LLC (“Amendment”) is made effective as of the 12th day of January,
2000 by HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation (the
“Managing Member”).
RECITALS
A.Managing Member and each of the persons whose names are set forth on Exhibit A
thereto entered into an Amended and Restated Limited Liability Company Agreement
of HCPI/Utah, LLC dated as of January 20, 1999 as amended by Amendment No. 1 to
Amended and Restated Limited Liability Company Agreement of HCPI/Utah, LLC dated
as of June 30, 1999 and further Amended by Amendment No. 2 to Amended and
Restated Limited Liability Company Agreement of HCPI/Utah, LLC dated as of
November 12, 1999 (the “LLC Agreement”).
B.Pursuant to Amendment No. 2 to the LLC Agreement, the parties miscalculated
the number of Managing Member Units issuable to Managing Member in connection
with the assumption by HCPI/Utah, LLC (the “Company”) of indebtedness, the
repayment of which is secured by that certain property located in the County of
Davis, State of Utah, known as Davis North I.
C.On October 15, 1999 and November 4, 1999, Managing Member made additional
Capital Contributions to the Company in order to fund the repayment of
indebtedness of the Company. In return for these Capital Contributions, Managing
Member is entitled to receive additional Managing Member Units.
D.This Amendment is made to properly reflect the foregoing adjustments to the
number of Managing Member Units held by the Managing Member.
AMENDMENT
NOW, THEREFORE the LLC Agreement is hereby amended as follows:
1.Amendment. Exhibit A to the LLC Agreement is hereby deleted in its entirety
and is replaced with Exhibit A attached hereto:
2.Effect of Amendment. Except to the extent expressly modified by this
Amendment, the LLC Agreement remains in full force and effect.
3.Defined Terms. All terms in this Amendment with initial capital letters and
not defined herein shall have the meaning given to such terms in the LLC
Agreement.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.
HEALTH CARE PROPERTY INVESTORS, INC.,
a Maryland corporation
 
 
By:
/s/ Edward J. Henning
Name:
Edward J. Henning
Title:
Senior Vice President, General Counsel
 
and Corporate Secretary







--------------------------------------------------------------------------------






EXHIBIT A
MEMBERS’ CAPITAL CONTRIBUTIONS




Non-Managing Members
 
 
Address:
 
 
 
with a copy to:
with a copy to:
c/o The Boyer Company, L.C.
Gibson, Dunn & Crutcher LLP
Parr, Waddoups, Brown, Gee & Loveless
127 South 500 East, Suite 310
333 South Grand Avenue
185 South State Street, Suite 1300
Salt Lake City, Utah 84102
Los Angeles, California 90071
Salt Lake City, Utah 84111-1536
Attention: Steven B. Ostler
Attention: Kenneth M. Doran, Esq.
Attention: David E. Gee, Esq.
Telephone No.: (801) 521-4781
Telephone No.: (213) 229-7000
Telephone No.: (801) 532-7840
Facsimile No.: (801) 521-4793
Facsimile No.: (213) 229-7520
Facsimile No.: (801) 532-7750


Member
Contribution
Gross Asset Value of Contribution
Net Asset Value
of Contribution
Unit Value
Number
of Units
Boyer Castle Dale
Castle Dale


$1,800,000




$552,538




$32.00


17,267


Boyer Centerville
Centerville


$1,520,000




$536,717




$32.00


16,772


Boyer Elko
Elko


$2,620,000




$832,395




$32.00


26,012


Boyer Desert Springs
Granger, Tatum


$21,250,000




$3,652,897




$32.00


114,153


Boyer Grantsville
Grantsville


$410,000




$170,806




$32.00


5,338


Boyer Ogden Medical
Ogden Medical


$4,220,000




$25,145




$32.00


786


Boyer Ogden Medical #2
Ogden Women’s


$2,300,000




$1,171,029




$32.00


36,595


Boyer Salt Lake
SLIC


$885,000




$395,210




$32.00


12,350


Boyer St. Mark’s Medical
St. Mark’s I


$10,700,000




$3,352,905




$32.00


104,778


Boyer McKay-Dee
60% Undivided Interest in St. Mark’s II


$8,880,000




$2,281,455




$32.00


71,295


Boyer St. Mark’s #2
40% Undivided Interest in St. Mark’s II


$5,920,000




$1,520,970




$32.00


47,530


Boyer Iomega
Timpanogos


$8,100,000




$2,377,577




$32.00


74,299


Boyer Springville
Springville


$1,500,000




$1,461,700




$32.00


45,678


Boyer Primary Care
Wasatch Family


$1,800,000




$652,622




$32.00


20,394


Total Non-Managing Member Units (Initial Closing)


$18,983,966


593,247
 





--------------------------------------------------------------------------------




Boyer BPMA Holdings
50% Creekside


$2,131,530.00




$573,952




$32.00


17,936
Spring Creek Medical
50% Creekside


$2,131,530.00




$573,952




$32.00


17,936
Total Non-Managing Member Units (Creekside Closing)


$1,147,904


 
35,872



Boyer Davis North I Medical Associates, Ltd.
Davis North I


$2,770,000




$394,897




$32.00


12,340
Total Non-Managing Member Units (Davis North I Closing)


$394,897


12,340



Total Non-Managing Member Units


$20,526,767


641,459









--------------------------------------------------------------------------------






Managing Member
 
Address:
 
 
with a copy to:
Health Care Property Investors, Inc.
Latham & Watkins
4675 MacArthur Court, Suite 900
650 Town Center Drive, 20th Floor
Newport Beach, California 92660
Costa Mesa, California 92626
Attention:    Edward J. Henning, Esq.
Attention:    David C. Meckler, Esq.
Telephone No.:    (949)221-0600
Telephone No.:    (714) 540-1235
Facsimile No.:    (949) 221-0607 
Facsimile No.:    (714) 755-8290






Health Care
Property Investors
Initial Closing Cash


$18,897,758




$18,897,758




$32.00


590,555
Health Care
Property Investors
Creekside Closing Cash


$2,733,952




$2,733,952




$32.00


85,436
Health Care
Property Investors
Davis North I Closing


$320,838




$320,838




$32.00


10,026
Health Care
Property Investors
Payoff of Tatum Loan (10/15/99)


$2,776,287




$2,776,287




$26.1125


106,320
Health Care
Property Investors
Payoff of Castledale Loan (11/4/99)


$1,070,120




$1,070,120




$26.4625


40,439
Health Care
Property Investors
Payoff of Elko Loan (11/4/99)


$1,481,613




$1,481,613




$26.4625


55,989
Health Care
Property Investors
Payoff of Granger Loan (11/4/99)


$10,763,043




$10,763,043




$26.4625


406,728
Total Managing Member Units


$38,043,611




$38,043,611


 
1,295,493









--------------------------------------------------------------------------------






AMENDMENT NO. 4
TO AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF HCPI/UTAH, LLC,
A Delaware limited liability company
THIS AMENDMENT NO. 4 TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF HCPI/UTAH, LLC (“Amendment”) is dated as of the 1st of March, 2000, by HEALTH
CARE PROPERTY INVESTORS, INC., a Maryland corporation (the “Managing Member”).
RECITALS
A.Managing Member and each of the persons whose names are set forth on Exhibit A
thereto entered into an Amended and Restated Limited Liability Company Agreement
of HCPI/Utah, LLC dated as of January 20, 1999 as amended by Amendment No. 1 to
Amended and Restated Limited Liability Company Agreement of HCPI/Utah, LLC dated
as of June 30, 1999, further amended by Amendment No. 2 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah, LLC dated as of November 12,
1999, and further amended by Amendment No. 3 to Amended and Restated Limited
Liability Company Agreement of HCPI/Utah, LLC dated as of January 12, 2000 (the
“LLC Agreement”).
B.Pursuant to Section 2.5(a) of that certain Contribution Agreement and Escrow
Instructions, effective as of January 20, 1999, by and among the Managing
Member, HCPI/Utah, LLC (the “Company”), The Boyer Company, L.C., a Utah limited
liability company, and each of the parties identified as a “Transferor” on the
signature page thereto (the “Contribution Agreement”), the Managing Member is
obligated to issue an additional 29,687 Non-Managing Member Units to Boyer
Desert Springs, L.C., a Utah limited liability company effective as of December
1, 1999.
C.This Amendment is made to reflect the foregoing issuance of Non-Managing
Member Units.
AMENDMENT
NOW, THEREFORE the LLC Agreement is hereby amended as follows:
1.Amendment. Exhibit A to the LLC Agreement, as previously amended, is hereby
deleted in its entirety and is replaced with Exhibit A attached hereto, which
Exhibit is effective as of December 1, 1999, notwithstanding the later execution
and delivery of this Amendment.
2.Effect of Amendment. Except to the extent expressly modified by this
Amendment, the LLC Agreement remains in full force and effect.
3.Defined Terms. All terms in this Amendment with initial capital letters and
not defined herein shall have the meaning given to such terms in the LLC
Agreement.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.
HEALTH CARE PROPERTY INVESTORS, INC.,
a Maryland corporation
 
 
By:
/s/ Edward J. Henning
Name:
Edward J. Henning
Title:
Senior Vice President, General Counsel
 
and Corporate Secretary





--------------------------------------------------------------------------------




EXHIBIT A
MEMBERS’ CAPITAL CONTRIBUTIONS
(Effective December 1, 1999)


Non-Managing Members
 
Address:
 
 
with a copy to:
c/o The Boyer Company, L.C.
Parr, Waddoups, Brown, Gee & Loveless
127 South 500 East, Suite 310
185 South State Street, Suite 1300
Salt Lake City, Utah 84102
Salt Lake City, Utah 84111-1536
 
 
Attention:    Steven B. Ostler
Attention:    David E. Gee, Esq.
Telephone No.:    (801) 521-4781
Telephone No.:    (801) 532-7840
Facsimile No.:    (801) 521-4793
Facsimile No.:    (801) 532-7750


Member
Contribution
Gross Asset Value of Contribution
Net Asset Value of Contribution
Unit Value
Number of Units
Boyer Castle Dale
Castle Dale


$1,800,000




$552,538




$32.00


17,267


Boyer Centerville
Centerville


$1,520,000




$536,717




$32.00


16,772


Boyer Elko
Elko


$2,620,000




$832,395




$32.00


26,012


Boyer Desert Springs
Granger, Tatum


$21,250,000




$3,652,897




$32.00


114,153


Boyer Grantsville
Grantsville


$410,000




$170,806




$32.00


5,338


Boyer Ogden Medical
Ogden Medical


$4,220,000




$25,145




$32.00


786


Boyer Ogden Medical #2
Ogden Women’s


$2,300,000




$1,171,029




$32.00


36,595


Boyer Salt Lake
SLIC


$885,000




$395,210




$32.00


12,350


Boyer St. Mark’s Medical
St. Mark’s I


$10,700,000




$3,352,905




$32.00


104,778


Boyer McKay-Dee
60% Undivided Interest in St. Mark’s II


$8,880,000




$2,281,455




$32.00


71,295


Boyer St. Mark’s #2
40% Undivided Interest in St. Mark’s II


$5,920,000




$1,520,970




$32.00


47,530


Boyer Iomega
Timpanogos


$8,100,000




$2,377,577




$32.00


74,299


Boyer Springville
Springville


$1,500,000




$1,461,700




$32.00


45,678


Boyer Primary Care
Wasatch Family


$1,800,000




$652,622




$32.00


20,394


Total Non-Managing Member Units (Initial Closing)


$18,983,966


593,247
 









--------------------------------------------------------------------------------




Boyer BPMA Holdings
50% Creekside
$
2,131,530.00




$573,952




$32.00


17,936
Spring Creek Medical
50% Creekside
$
2,131,530.00




$573,952




$32.00


17,936
Total Non-Managing Member Units (Creekside Closing)


$1,147,904


 
35,872





Boyer Davis North I Medical Associates, Ltd.
Davis North I


$2,770,000




$394,897




$32.00


12,340
Total Non-Managing Member Units (Davis North I Closing)


$394,897


12,340



Boyer Desert Springs.
Granger


$950,000




$950,000




$32.00


29,687
Total Non-Managing Member Units (Davis North I Closing)


$950,000


29,687



Total Non-Managing Member Units


$21,476,767


671,146









--------------------------------------------------------------------------------






Managing Member Address:
 
 
with a copy to:
Health Care Property Investors, Inc.
Latham & Watkins
4675 MacArthur Court, Suite 900
650 Town Center Drive, 20th Floor
Newport Beach, California 92660
Costa Mesa, California 92626
Attention:    Edward J. Henning, Esq.
Attention:    David C. Meckler, Esq.
Telephone No.:    (949)221-0600
Telephone No.:    (714) 540-1235
Facsimile No.:    (949) 221-0607
Facsimile No.:    (714) 755-8290




Health Care Property Investors
Initial Closing Cash


$18,897,758




$18,897,758




$32.00


590,555
Health Care Property Investors
Creekside Closing Cash


$2,733,952




$2,733,952




$32.00


85,436
Health Care Property Investors
Davis North I Closing Cash


$320,838




$320,838




$32.00


10,026
Health Care Property Investors
Payoff of Tatum Loan (10/15/99)


$2,776,287




$2,776,287




$26.1125


106,320
Health Care Property Investors
Payoff of Castledale Loan (11/4/99)


$1,070,120




$1,070,120




$26.4625


40,439
Health Care Property Investors
Payoff of Elko Loan (11/4/99)


$1,481,613




$1,481,613




$26.4625


55,989
Health Care Property Investors
Payoff of Granger Loan (11/4/99)


$10,763,043




$10,763,043




$26.4625


406,728
Total Managing Member Units


$38,043,611




$38,043,611


 
1,295,493









--------------------------------------------------------------------------------






AMENDMENT NO. 5
TO AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF HCPI/UTAH, LLC,
A Delaware limited liability company
THIS AMENDMENT NO. 5 TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF HCPI/UTAH, LLC (the “Amendment”) is made effective as of 1st day of December,
2000, by HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation (the
“Managing Member”).
RECITALS
A.Managing Member and each of the persons whose names are set forth on Exhibit A
thereto entered into an Amended and Restated Limited Liability Company Agreement
of HCPI/Utah dated as of January 20, 1999, as amended by Amendment No. 1 to
Amended and Restated Limited Liability Company Agreement of HCPI/Utah, LLC dated
as of June 30, 1999, further amended by Amendment No. 2 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah, LLC dated as of November 12,
1999, further amended by Amendment No. 3 to Amended and Restated Limited
Liability Company Agreement of HCPI/Utah, LLC dated as of January 12, 2000, and
further amended by Amendment No. 4 to Amended and restated Limited Liability
Company Agreement of HCPI/Utah, LLC dated as of March 1, 2000 (the “LLC
Agreement”).
B.Pursuant to Amendment No. 3 to the LLC Agreement, HCPI was erroneously issued
Managing Member Units in connection with the repayment of certain loans secured
by properties owned by the Company on November 4, 1999 (the “Loans”). Pursuant
to that certain promissory note dated November 4, 1999, HCPI made a loan to
HCPI/Utah, LLC, a Delaware limited liability company (the “Company”), in the
principal amount of Thirteen Million Three Hundred Fourteen Thousand Seven
Hundred Seventy Six Dollars ($13,314,776.00). The Company used these funds to
repay the Loans. Accordingly, HCPI did not make a capital contribution to the
Company as reflected in Amendment No. 3 to the LLC Agreement and was not
entitled to receive Managing Member Units in connection therewith.
C.Amendment No. 4 to the LLC Agreement reflected the issuance of additional
Non-Managing Member Units to Boyer Desert Springs, L.C., a Utah limited
liability company
effective as of December 31, 1999. This Amendment shall have no effect upon such
issuance.
D.This Amendment is made to properly reflect the foregoing adjustments to the
number of Managing Member Units held by the Managing Member.
AMENDMENT
NOW, THEREFORE the LLC Agreement is hereby amended as follows:
1.Amendment. Exhibit A to the LLC Agreement is hereby deleted in its entirety
and is replaced with Exhibit A attached hereto




--------------------------------------------------------------------------------




2.Effect of Amendment. Except to the extent expressly modified by this
Amendment, the LLC Agreement remains in full force and effect.
3.Defined Terms. All terms in this Amendment with initial capital letters and
not defined herein shall have the meaning given to such terms in the LLC
Agreement.
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.
HEALTH CARE PROPERTY INVESTORS, INC.,
a Maryland corporation
 
 
By:
//Edward J. Henning
Name:
Edward J. Henning
Title:
Senior Vice President, General Counsel
 
and Corporate Secretary





--------------------------------------------------------------------------------






EXHIBIT A
MEMBERS’ CAPITAL CONTRIBUTIONS


Non-Managing Members
 
Address:
 
 
with a copy to:
c/o The Boyer Company, L.C.
Parr, Waddoups, Brown, Gee & Loveless
127 South 500 East, Suite 310
185 South State Street, Suite 1300
Salt Lake City, Utah 84102
Salt Lake City, Utah 84111-1536
Attention:    Steven B. Ostler
Attention:    David E. Gee, Esq.
Telephone No.:    (801) 521-4781
Telephone No.:    (801) 532-7840
Facsimile No.:    (801) 521-4793
Facsimile No.:    (801) 532-7750


Member
Contribution
Gross Asset Value of Contribution
Net Asset Value of Contribution
Unit Value
Number of Units
Boyer Castle Dale
Castle Dale


$1,800,000




$552,538




$32.00


17,267


Boyer Centerville
Centerville


$1,520,000




$536,717




$32.00


16,772


Boyer Elko
Elko


$2,620,000




$832,395




$32.00


26,012


Boyer Desert Springs
Granger, Tatum


$21,250,000




$3,652,897




$32.00


114,153


Boyer Grantsville
Grantsville


$410,000




$170,806




$32.00


5,338


Boyer Ogden Medical
Ogden Medical


$4,220,000




$25,145




$32.00


786


Boyer Ogden Medical #2
Ogden Women’s


$2,300,000




$1,171,029




$32.00


36,595


Boyer Salt Lake
SLIC


$885,000




$395,210




$32.00


12,350


Boyer St. Mark’s Medical
St. Mark’s I


$10,700,000




$3,352,905




$32.00


104,778


Boyer McKay-Dee
60% Undivided Interest in St. Mark’s II


$8,880,000




$2,281,455




$32.00


71,295


Boyer St. Mark’s #2
40% Undivided Interest in St. Mark’s II


$5,920,000




$1,520,970




$32.00


47,530


Boyer Iomega
Timpanogos


$8,100,000




$2,377,577




$32.00


74,299


Boyer Springville
Springville


$1,500,000




$1,461,700




$32.00


45,678


Boyer Primary Care
Wasatch Family


$1,800,000




$652,622




$32.00


20,394


Total Non-Managing Member Units (Initial Closing)


$18,983,966


593,247
 







--------------------------------------------------------------------------------






Boyer BPMA Holdings
50% Creekside


$2,131,530.00




$573,952




$32.00


17,936
Spring Creek Medical
50% Creekside


$2,131,530.00




$573,952




$32.00


17,936
Total Non-Managing Member Units (Creekside Closing)


$1,147,904


 
35,872



Boyer Davis North I Medical Associates, Ltd.
Davis North I


$2,770,000




$394,897




$32.00


12,340
Total Non-Managing Member Units (Davis North I Closing)


$394,897


12,340



Boyer Desert Springs.
Granger


$950,000




$950,000




$32.00


29,687
Total Non-Managing Member Units (Additional Granger Amount)


$950,000


29,687



Total Non-Managing Member Units


$21,476,767


671,146









--------------------------------------------------------------------------------






Managing Member Address:
 
 
with a copy to:
Health Care Property Investors, Inc.
Latham & Watkins
4675 MacArthur Court, Suite 900
650 Town Center Drive, 20th Floor
Newport Beach, California 92660
Costa Mesa, California 92626
Attention:    Edward J. Henning, Esq.
Attention:    David C. Meckler, Esq.
Telephone No.:    (949)221-0600
Telephone No.:    (714) 540-1235
Facsimile No.:    (949) 221-0607
Facsimile No.:    (714) 755-8290




Health Care Property Investors
Initial Closing Cash


$18,897,758




$18,897,758




$32.00


590,555
Health Care Property Investors
Creekside Closing Cash


$2,733,952




$2,733,952




$32.00


85,436
Health Care Property Investors
Davis North I Closing Cash


$320,838




$320,838




$32.00


10,026
Health Care Property Investors
Payoff of Tatum Loan (10/15/99)


$2,776,287




$2,776,287




$26.1125


106,320
Total Managing Member Units
 
24,728,835


 
792,337









--------------------------------------------------------------------------------






AMENDMENT NO. 6
TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF HCPI/UTAH, LLC,
A Delaware limited liability company
THIS AMENDMENT NO. 6 TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF HCPI/UTAH, LLC (“Amendment”) is made and entered into effective as of the
16th day of March, 2001 by HEALTH CARE PROPERTY INVESTORS, INC., a Maryland
corporation (the “Managing Member”), and AMARILLO BELL ASSOCIATES, a Utah
general partnership (“Amarillo”).
RECITALS
A.Managing Member and each of the persons whose names are set forth on Exhibit A
thereto entered into an Amended and Restated Limited Liability Company Agreement
of HCPI/Utah dated as of January 20, 1999, as amended by Amendment No. 1 to
Amended and Restated Limited Liability Company Agreement of HCPI/Utah, LLC dated
as of June 30, 1999, further amended by Amendment No. 2 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah, LLC dated as of November 12,
1999, further amended by Amendment No. 3 to Amended and Restated Limited
Liability Company Agreement of HCPI/Utah, LLC dated as of January 12, 2000,
further amended by Amendment No. 4 to Amended and Restated Limited Liability
Company Agreement of HCPI/Utah, LLC dated as of March 1, 2000, and further
amended by Amendment No. 5 to Amended and Restated Limited Liability Company
Agreement of HCPI/Utah, LLC dated as of December l, 2000 (collectively, the “LLC
Agreement”).
B.Pursuant to that certain Contribution Agreement and Escrow Instructions dated
January 20, 1999, as amended (the “Contribution Agreement”), between Managing
Member, HCPI/Utah, LLC, a Delaware limited liability company (“HCPI/Utah”),
Amarillo, and the parties identified as “Transferors” on the signature page
thereto, Amarillo has, concurrently herewith, contributed the Property known as
“Northwest” to HCPI/Utah in exchange for Non-Managing Member Units (the
“Contribution”).
C.Managing Members hereby consents to the admission of Amarillo as a Member of
HCPI/Utah.
F.Pursuant to the power granted to it by Sections 7.3.C(l) and 11.4.C of the LLC
Agreement, the Managing Member is executing this Amendment to reflect Amarillo’s
Membership Interest in accordance with the foregoing.
AMENDMENT
NOW, THEREFORE in consideration of the foregoing Recitals, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:






--------------------------------------------------------------------------------




1.Consent. Managing Member hereby consents to the admission of Amarillo as a
Non-Managing Member of HCPI/Utah.
2.Amendment. Exhibit A to the LLC Agreement is hereby deleted in its entirety
and is replaced with Exhibit A attached hereto.
3.Effect of Amendment. Except to the extent expressly modified by this
Amendment, the LLC Agreement remains in full force and effect.
4.Consent to be Bound by LLC Agreement. Amarillo hereby consents to and agrees
to be bound by all terms of the LLC Agreement, as hereby amended. Amarillo
hereby acknowledges receipt of a copy of the LLC Agreement
5.Conflicting Terms Wherever the terms of this Amendment and the terms and
conditions of the LLC Agreement are in conflict, the terms of this Amendment
shall be deemed to supersede the conflicting terms of the LLC Agreement.
6.Defined Terms. All terms used in this Amendment with initial capital letters
and not defined herein shall have the meaning given to such terms in the LLC
Agreement.


[remainder of page intentionally left blank – signature page follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.


HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation
 
 
 
By:
/s/ Edward J. Henning
Name:
Edward J. Henning
Title:
Senior Vice President, General Counsel and Corporate Secretary
 
 
 
AMARILLO BELL ASSOCIATES, a Utah general partnership
 
 
 
By:
THE BOYER COMPANY, L.C., a Utah limited liability company, general partner
 
 
 
 
By:
/s/ H. Roger Boyer
 
Name:
 
 
Its:
 
 
 
 
 
 
 
AMARILLO G.C. ASSOCIATES, LTC., a Utah limited partnership, general partner
 
 
 
By:
THE BOYER COMPANY, L.C., a Utah limited liability company, general partner


 
 
 
 
By:
/s/ H. Roger Boyer
 
Name:
 
 
Its:
 







--------------------------------------------------------------------------------


EXHIBIT A MEMBERS’ CAPITAL CONTRIBUTIONS


Non-Managing Members
 
Address:
 
 
with a copy to:
c/o The Boyer Company, L.C.
Parr, Waddoups, Brown, Gee & Loveless
127 South 500 East, Suite 310
185 South State Street, Suite 1300
Salt Lake City, Utah 84102
Salt Lake City, Utah 84111-1536
Attention:    Steven B. Ostler
Attention:    David E. Gee, Esq.
Telephone No.:    (801) 521-4781
Telephone No.:    (801) 532-7840
Facsimile No.:    (801) 521-4793
Facsimile No.:    (801) 532-7750


Member
Contribution
Gross Asset Value of Contribution
Net Asset Value of Contribution
Unit Value
Number of Units
Boyer Castle Dale
Castle Dale


$1,800,000




$552,538




$32.00


17,267


Boyer Centerville
Centerville


$1,520,000




$536,717




$32.00


16,772


Boyer Elko
Elko


$2,620,000




$832,395




$32.00


26,012


Boyer Desert Springs
Granger, Tatum


$21,250,000




$3,652,897




$32.00


114,153


Boyer Grantsville
Grantsville


$410,000




$170,806




$32.00


5,338


Boyer Ogden Medical
Ogden Medical


$4,220,000




$25,145




$32.00


786


Boyer Ogden Medical #2
Ogden Women’s


$2,300,000




$1,171,029




$32.00


36,595


Boyer Salt Lake
SLIC


$885,000




$395,210




$32.00


12,350


Boyer St. Mark’s Medical
St. Mark’s I


$10,700,000




$3,352,905




$32.00


104,778


Boyer McKay-Dee
60% Undivided Interest in St. Mark’s II


$8,880,000




$2,281,455




$32.00


71,295


Boyer St. Mark’s #2
40% Undivided Interest in St. Mark’s II


$5,920,000




$1,520,970




$32.00


47,530


Boyer Iomega
Timpanogos


$8,100,000




$2,377,577




$32.00


74,299


Boyer Springville
Springville


$1,500,000




$1,461,700




$32.00


45,678


Boyer Primary Care
Wasatch Family


$1,800,000




$652,622




$32.00


20,394


Total Non-Managing Member Units (Initial Closing)


$18,983,966


593,247
 







--------------------------------------------------------------------------------






Boyer BPMA Holdings
50% Creekside


$2,131,530.00




$573,952




$32.00


17,936
Spring Creek Medical
50% Creekside


$2,131,530.00




$573,952




$32.00


17,936
Total Non-Managing Member Units (Creekside Closing)


$1,147,904


 
35,872



Boyer Davis North I Medical Associates, Ltd.
Davis North I


$2,770,000




$394,897




$32.00


12,340
Total Non-Managing Member Units (Davis North I Closing)


$394,897


12,340



Boyer Desert Springs
Granger


$950,000




$950,000




$32.00


29,687
Total Non-Managing Member Units (Additional Granger Amount)


$950,000


29,687



Amarillo Bell Associates
10% Northwest


$572,267.50




$37,447.58




$32.64


1,147
Amarillo Bell Associates
87.462% Northwest


$5,015,352.37


327,524.00




$32.64


10,034
Amarillo Bell Associates
2.538 Northwest


$145,241.49




$9,504.20




$32.64


291
Total Non-Managing Member Units (Additional Granger Amount)


$5,732,861.36




$374,475.77


11,472



Total Non-Managing Member Units


$20,526,792


682,618





--------------------------------------------------------------------------------






Managing Member Address:
 
 
with a copy to:
Health Care Property Investors, Inc.
Latham & Watkins
4675 MacArthur Court, Suite 900
650 Town Center Drive, 20th Floor
Newport Beach, California 92660
Costa Mesa, California 92626
Attention:    Edward J. Henning, Esq.
Attention:    David C. Meckler, Esq.
Telephone No.:    (949)221-0600
Telephone No.:    (714) 540-1235
Facsimile No.:    (949) 221-0607
Facsimile No.:    (714) 755-8290




Health Care
Property Investors
Initial Closing Cash


$18,897,758




$18,897,758




$32.00


590,555
Health Care
Property Investors
Creekside Closing Cash


$2,733,952




$2,733,952




$32.00


85,436
Health Care
Property Investors
Davis North I Closing Cash


$320,838




$320,838




$32.00


10,026
Health Care
Property Investors
Payoff of Tatum Loan (10/15/99)


$2,776,287




$2,776,287




$26.1125


106,320
Health Care
Property Investors
Northwest Closing Cash


$5,270,203




$5,270,203




$32.64


161,464
Total Managing Member Units


$29,999,038




$29,999,038




$154.7525


953,801









--------------------------------------------------------------------------------






AMENDMENT NO. 7
TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF HCPI/UTAH, LLC,
A Delaware limited liability company
THIS AMENDMENT NO. 7 TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF HCPI/UTAH, LLC (“Amendment”) is made and entered into effective as of the
30th day of March, 2001 by HEALTH CARE PROPERTY INVESTORS, INC., a Maryland
corporation (the “Managing Member”), and BOYER DESERT SPRINGS, L.C., a Delaware
limited liability company (“Desert Springs”).
RECITALS
A.Managing Member and each of the persons whose names are set forth on Exhibit A
thereto entered into an Amended and Restated Limited Liability Company Agreement
of HCPI/Utah dated as of January 20, 1999, as amended by Amendment No. 1 to
Amended and Restated Limited Liability Company Agreement of HCPI/Utah, LLC dated
as of June 30, 1999, further amended by Amendment No. 2 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah, LLC dated as of November 12,
1999, further amended by Amendment No. 3 to Amended and Restated Limited
Liability Company Agreement of HCPI/Utah, LLC dated as of January 12, 2000,
further amended by Amendment No. 4 to Amended and Restated Limited Liability
Company Agreement of HCPI/Utah, LLC dated as of March 1, 2000, and further
amended by Amendment No. 5 to Amended and Restated Limited Liability Company
Agreement of HCPI/Utah, LLC dated as of December 1, 2000, and further amended by
Amendment No. 6 to Amended and Restated Limited Liability Company Agreement of
HCPI Utah, LLC, dated as of March 15, 2001 (the “LLC Agreement”).
B.Pursuant to that certain Contribution Agreement and Escrow Instructions dated
January 20, 1999, as amended (the “Contribution Agreement”), between Managing
Member, HCPI/Utah, LLC, a Delaware limited liability company (“HCPI/Utah”),
Desert Springs, and the parties identified as “Transferors” on the signature
page thereto, Desert Springs has, concurrently herewith, contributed the
Property known as “Davis North II” to HCPI/Utah in exchange for Non-Managing
Member Units (the “Contribution”).
C.Managing Members hereby consents to the admission of Desert Springs as a
Member of HCPI/Utah.
F.Pursuant to the power granted to it by Sections 7.3.C(l) and 11.4.C of the LLC
Agreement, the Managing Member is executing this Amendment to reflect Desert
Spring’s Membership Interest in accordance with the foregoing.




--------------------------------------------------------------------------------






AMENDMENT
NOW, THEREFORE in consideration of the foregoing Recitals, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:
1.Consent. Managing Member hereby consents to the admission of Desert Springs as
a Non-Managing Member of HCPI/Utah.
2.Amendment. Exhibit A to the LLC Agreement is hereby deleted in its entirety
and is replaced with Exhibit A attached hereto.
3.Effect of Amendment. Except to the extent expressly modified by this
Amendment, the LLC Agreement remains in full force and effect.
4.Consent to be Bound by LLC Agreement. Desert Springs hereby consents to and
agrees to be bound by all terms of the LLC Agreement, as hereby amended. Desert
Springs hereby acknowledges receipt of a copy of the LLC Agreement
5.Conflicting Terms Wherever the terms of this Amendment and the terms and
conditions of the LLC Agreement are in conflict, the terms of this Amendment
shall be deemed to supersede the conflicting terms of the LLC Agreement.
6.Defined Terms. All terms used in this Amendment with initial capital letters
and not defined herein shall have the meaning given to such terms in the LLC
Agreement.


[remainder of page intentionally left blank – signature page follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.
HEALTH CARE PROPERTY INVESTORS, INC.,
a Maryland corporation
 
 
 
By:
//Edward J. Henning
Name:
Edward J. Henning
Title:
Senior Vice President, General Counsel
 
and Corporate Secretary
 
 
 
BOYER DESERT SPRINGS L.C., a Utah limited
liability company
 
 
 
By:
THE BOYER COMPANY, L.C., a Utah
 
limited liability company, its Managing
 
Member
 
 
 
 
By:
/s/ H. Roger Boyer
 
Name:
H. Roger Boyer
 
Its:
Chairman & Manager









--------------------------------------------------------------------------------


EXHIBIT A MEMBERS’ CAPITAL CONTRIBUTIONS


Non-Managing Members Address:
 
 
with a copy to:
c/o The Boyer Company, L.C.
Parr, Waddoups, Brown, Gee & Loveless
127 South 500 East, Suite 310
185 South State Street, Suite 1300
Salt Lake City, Utah 84102
Salt Lake City, Utah 84111-1536
Attention:    Steven B. Ostler
Attention:    David E. Gee, Esq.
Telephone No.:    (801) 521-4781
Telephone No.:    (801) 532-7840
Facsimile No.:    (801) 521-4793
Facsimile No.:    (801) 532-7750


Member
Contribution
Gross Asset Value of Contribution
Net Asset Value of Contribution
Unit Value
Number of Units
Boyer Castle Dale
Castle Dale


$1,800,000




$552,538




$32.00


17,267


Boyer Centerville
Centerville


$1,520,000




$536,717




$32.00


16,772


Boyer Elko
Elko


$2,620,000




$832,395




$32.00


26,012


Boyer Desert Springs
Granger, Tatum


$21,250,000




$3,652,897




$32.00


114,153


Boyer Grantsville
Grantsville


$410,000




$170,806




$32.00


5,338


Boyer Ogden Medical
Ogden Medical


$4,220,000




$25,145




$32.00


786


Boyer Ogden Medical #2
Ogden Women’s


$2,300,000




$1,171,029




$32.00


36,595


Boyer Salt Lake
SLIC


$885,000




$395,210




$32.00


12,350


Boyer St. Mark’s Medical
St. Mark’s I


$10,700,000




$3,352,905




$32.00


104,778


Boyer McKay-Dee
60% Undivided Interest in St. Mark’s II


$8,880,000




$2,281,455




$32.00


71,295


Boyer St. Mark’s #2
40% Undivided Interest in St. Mark’s II


$5,920,000




$1,520,970




$32.00


47,530


Boyer Iomega
Timpanogos


$8,100,000




$2,377,577




$32.00


74,299


Boyer Springville
Springville


$1,500,000




$1,461,700




$32.00


45,678


Boyer Primary Care
Wasatch Family


$1,800,000




$652,622




$32.00


20,394


Total Non-Managing Member Units (Initial Closing)


$18,983,966


593,247
 







--------------------------------------------------------------------------------






Boyer BPMA Holdings
50% Creekside


$2,131,530.00




$573,952




$32.00


17,936
Spring Creek Medical
50% Creekside


$2,131,530.00




$573,952




$32.00


17,936
Total Non-Managing Member Units (Creekside Closing)


$1,147,904


 
35,872



Boyer Davis North I Medical Associates, Ltd.
Davis North I


$2,770,000




$394,897




$32.00


12,340
Total Non-Managing Member Units (Davis North I Closing)


$394,897


12,340



Boyer Desert Springs
Granger


$950,000




$950,000




$32.00


29,687
Total Non-Managing Member Units (Additional Granger Amount)


$950,000


29,687



Amarillo Bell Associates
10% Northwest


$572,267.50




$37,447.58




$32.64


1,147
Amarillo Bell Associates
87.462% Northwest


$5,015,352.37


327,524.00




$32.64


10,034
Amarillo Bell Associates
2.538% Northwest


$145,241.49




$9,504.20




$32.64


291
Total Non-Managing Member Units (Additional Granger Amount)


$5,732,861.36




$374,475.77


11,472







--------------------------------------------------------------------------------






Boyer Desert Springs
73% Davis North II


$5,329,654.08




$1,792,960.34




$33.44


53,619
Boyer Desert Springs
9.375% Davis North II


$684,459.00




$230,260.32




$33.44


6,886
Boyer Desert Springs
9.375% Davis North II


$684,459.00




$230,260.32




$33.44


6,886
Boyer Desert Springs
6.25% Davis North II


$456,306.00




$153,506.88




$33.44


4,591
Boyer Desert Springs
2.0% Davis North II


$146,017.92




$49,122.20




$33.44


1,469
Total Non-Managing Member Units (Davis North II Closing)
$
7,300,896.00
 


$2,456,110.06


73,450



Total Non-Managing Member Units


$20,526,792


756,068









--------------------------------------------------------------------------------






Managing Member Address:
 
 
with a copy to:
Health Care Property Investors, Inc.
Latham & Watkins
4675 MacArthur Court, Suite 900
650 Town Center Drive, 20th Floor
Newport Beach, California 92660
Costa Mesa, California 92626
Attention:    Edward J. Henning, Esq.
Attention:    David C. Meckler, Esq.
Telephone No.:    (949)221-0600
Telephone No.:    (714) 540-1235
Facsimile No.:    (949) 221-0607
Facsimile No.:    (714) 755-8290




Health Care Property Investors
Initial Closing Cash


$18,897,758




$18,897,758




$32.00


590,555
Health Care Property Investors
Creekside Closing Cash


$2,733,952




$2,733,952




$32.00


85,436
Health Care Property Investors
Davis North I Closing Cash


$320,838




$320,839




$32.00


10,026
Health Care Property Investors
Payoff of Tatum Loan (10/15/99)


$2,776,287




$2,776,287




$26.1125


106,320
Health Care Property Investors
Northwest Closing Cash


$5,270,203




$5,270,203




$32.64


161,464
Health Care Property Investors
Davis North II Closing Cash


$4,927,694




$4,927,694




$33.44


147,363
Total Managing Member Units


$34,926,733


34,926,733


188.1925


1,101,164









--------------------------------------------------------------------------------






AMENDMENT NO. 8
TO AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF HCPI/UTAH, LLC,
A Delaware limited liability company
THIS AMENDMENT NO. 8 TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF HCPI/UTAH, LLC (“Amendment”) is made and entered into effective as of the 1st
day of October, 2001 by HEALTH CARE PROPERTY INVESTORS, INC., a Maryland
corporation (the “Managing Member”), and each of the Non-Managing Members
signatories hereto (the “Non-Managing Members”).
RECITALS
A.Managing Member and each of the persons whose names are set forth on Exhibit A
thereto entered into an Amended and Restated Limited Liability Company Agreement
of HCPI/Utah dated as of January 20, 1999, as amended by Amendment No. 1 to
Amended and Restated Limited Liability Company Agreement of HCPI/Utah, LLC dated
as of June 30, 1999, further amended by Amendment No. 2 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah, LLC dated as of November 12,
1999, further amended by Amendment No. 3 to Amended and Restated Limited
Liability Company Agreement of HCPI/Utah, LLC dated as of January 12, 2000
further amended by Amendment No. 4 to Amended and Restated Limited Liability
Company Agreement of HCPI/Utah, LLC dated as of March 1, 2000, further amended
by Amendment No. 5 to Amended and Restated Limited Liability Company Agreement
of HCPI/Utah, LLC dated as of December 1, 2000, further amended by Amendment No.
6 to Amended and Restated Limited Liability Company Agreement of HCPI/Utah LLC,
dated as of March 15, 2001, and further amended by Amendment No. 7 to Amended
and Restated Limited Liability Company Agreement of HCPI Utah, LLC, dated as of
March 30, 2001 (the “LLC Agreement”).
B.Managing Member and each of the Non-Managing Members desire to amend the LLC
Agreement to permit the Company to repay the Existing Indebtedness with respect
to the St. Marks I Property and to replace it with the Replacement Indebtedness
relating thereto as provided herein.


AMENDMENT
NOW, THEREFORE in consideration of the foregoing Recitals, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:
1.Consent. Notwithstanding anything to the contrary in Section 7.3(E)(3) of the
LLC Agreement, each Non-Managing Member hereby consents to the repayment by the
Company of the Existing Indebtedness relating to the St. Mark’s I Property on or
about December 1, 2001, or as soon thereafter as practicable, and the concurrent
replacement of such indebtedness with a new non-recourse loan by Managing Member
to the Company in the original principal amount of $3,270,000.00, payable
interest only at the rate of eight and one-half percent (8.5%) per annum until
maturity pursuant to a note in substantially the form attached hereto as Exhibit
A, and to be secured by a deed of trust in




--------------------------------------------------------------------------------




substantially the form attached hereto as Exhibit B. Such new loan shall be
deemed permitted Replacement Indebtedness pursuant to such Section 7.3(E)(3). In
connection with such new Replacement Indebtedness, each of the Non-Managing
Members also desires concurrently therewith to execute a Reimbursement Agreement
in substantially the form attached hereto as Exhibit C, and the Company hereby
agrees to accept and recognize same.
2.Schedule 7.3. Effective immediately upon repayment of the St. Marks I Existing
Indebtedness, Schedule 7.3 to the LLC Agreement relating to the St. Marks I
Property shall be amended to replace Managing Member as the “Lender” named
therein and to replace the sum of $3,270,000.00 as the “Principal Amount of the
Loan” specified therein.
3.Conflicting Terms. Wherever the terms of this Amendment and the terms and
conditions of the LLC Agreement are in conflict the terms of this Amendment
shall be deemed to supersede the conflicting terms of the LLC Agreement.
4.Defined Terms. All terms used in this Amendment with initial capital letters
and not defined herein shall have the meaning given to such terms in the LLC
Agreement.


[remainder of page intentionally left blank – signature page follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.
“MANAGING MEMBER”
 
“NON-MANAGING MEMBERS”
 
 
 
 
 
 
 
HEALTH CARE PROPTERY
 
BOYER PROVIDENCE MEDICAL
INVESTORS, INC., a Maryland
 
ASSOCIATES, L.C.
Corporation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
ITS MANAGERS:
 
 
 
 
 
By:
/s/ Edward J. Henning
 
 
SPRING CREEK MEDICAL
Name:
Edward H. Henning
 
 
BUILDING, L.L.C., a Utah limited
Title:
Senior Vice President, General
 
 
liability company
 
Counsel and Corporate Secretary
 
 
 
 
 
 
 
 
 
By:
/s/ Tom Rees
 
 
 
 
Name:
Tom Rees
 
 
 
 
Its:
Member
 
 
 
 
 
 
 
 
 
 
BOYER-BPMA HOLDINGS, L.C., a
 
 
 
 
Utah limited liability company
 
 
 
 
 
 
 
 
 
 
 
By:
THE BOYER COMPANY,
 
 
 
 
 
L.C., a Utah limited liability
 
 
 
 
 
company, its Manager
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ H. Roger Boyer
 
 
 
 
 
Name:
H. Roger Boyer
 
 
 
 
 
Its:
Manager
 
 
 
 
 
 
 
 
 
 
“NON-MANAGING MEMBERS”
 
 
 
(Continued)
 
 
 
 
 
 
 
 
 
 
THE BOYER COMPANY, L.C., a Utah limited liability company, in its capacity as
Managing Member of each limited liability company named as a “Boyer Managed
Entity” and in its capacity as General Partner of each limited partnership named
below as a “Boyer Managed Entity
 
 
 
 
 
 
 
 
 
 
By:
/s/ H. Roger Boyer
 
 
 
Name:
H. Roger Boyer
 
 
 
Its:
PARTNER AND MANAGER





--------------------------------------------------------------------------------






“Boyer Managed Entities”
Boyer-St. Marks Medical Associates, Ltd.
Boyer-McKay-Dee Associates, Ltd.
Boyer-St. Marks Medical Associates #2, Ltd.
Boyer-Ogden Medical Associates, Ltd.
Boyer-Ogden Medical Associates No. 2, Ltd.
Boyer-Salt Lake Industrial Clinic Associates, Ltd.
Boyer-Davis North Medical Associates, Ltd.
Boyer Primary Care Clinic Associates, Ltd. #2
Boyer Centerville Clinic Company, L.C.
Boyer Grantsville Medical, L.C.
Boyer Elko, L.C.
Boyer Iomega, L.C.
Boyer Providence Medical Associates, L.C.
Boyer Castle Dale Medical Clinic, L.L.C.




--------------------------------------------------------------------------------






EXHIBIT A


FORM OF NEGOTIABLE DEMAND PROMISSORY NOTE




--------------------------------------------------------------------------------






NEGOTIABLE DEMAND PROMISSORY NOTE
Principal Amount:    $3,270,000.00    Date of this Note:    December ___, 2001
1.Promise to Pay. For good and valuable consideration, HCPI/UTAH, LLC, a
Delaware limited liability company (“Payor”), promises to pay to HEALTH CARE
PROPERTY INVESTORS, INC., a Maryland corporation (“HCPI”), or order, Three
Million Two Hundred Seventy Thousand Dollars ($3,270,000.00) (the “Principal
Amount”), together with interest thereon at the rate of eight and one-half
percent (8.5%) per annum from the date of this Note until paid, in accordance
with the terms contained herein. Interest shall be computed on the basis of a
360-day year and the actual number of days elapsed.
2.Payment Schedule. From the Date of this Note to and until the Demand Date,
Payor shall pay quarterly all accrued and unpaid interest under this Note. Each
such quarterly installment of accrued and unpaid interest shall be paid on or
before the Quarterly Installment Date. For purposes of this Note, the “Quarterly
Installment Date” shall be January l, April 1, July 1, and October 1 of each
year to and until the Demand Date. The first installment of accrued and unpaid
interest under this Note shall be paid on or before January 1, 2002. The entire
indebtedness under this Note (including the Principal Amount and all accrued and
unpaid interest) shall be due and payable on the date (the “Demand Date”) that
the holder of this Note delivers to Payor at 4675 MacArthur Court, Suite 900,
Newport Beach, California 92660, a writing demanding immediate payment of the
indebtedness hereunder. All payments shall be applied first to amounts owing
under this Note and other Loan Documents (as defined below) other than interest
and principal , next to accrued interest and then to the principal balance. All
payments shall be made in lawful money of the United States.
3.Purpose of Loan. The loan evidenced by this Note is being made by HCPI to
Payor pursuant to the provisions of Section 7.3.E(3) of that certain Amended and
Restated Limited Liability Company Agreement for HCPI/Utah, LLC dated January
20, 1999, as the same may be amended from time to time, and constitutes
“Replacement Indebtedness” pursuant to the provisions of such section.
4.Security. This Note and the loan evidenced by this Note shall be secured by
that certain Deed of Trust executed and delivered concurrently by Payor
encumbering certain real property more particularly described therein (the
“Property”). It is the intention of HCPI and Payor that this Note and the Deed
of Trust shall remain in effect and continue to be secured until all obligations
of Payor to HCPI pursuant to the Note have been fully satisfied. This Note
together with the Deed of Trust and all other documents or instruments
evidencing or securing the loan evidenced by this Note shall be referred to
herein, collectively, as the “Loan Documents.”
5.Limitation on Liability. Notwithstanding anything to the contrary in this Note
or the other Loan Documents, the following shall apply:
a.    Except to the extent provided in subparagraphs (b), (c), (d) and (e)
below, Payor shall not be personally liable for repayment of the loan evidenced
by this Note or any other sums due under the Loan Documents or for the payment
of any deficiency established following a judicial foreclosure or a non-judicial
foreclosure under the Deed of Trust or under any of the other Loan




--------------------------------------------------------------------------------




Documents, except to the extent of Payor’s interest in the Property and all
other collateral given as security for the payment and/or performance by Payor
of its obligation under this Note and the other Loan Documents.
b.    The limitation of liability set forth in subparagraph (a) above shall be
deemed void and shall have no force or effect in the event the Payor shall claim
that this Note or any other Loan Document is invalid or unenforceable to an
extent that would preclude a foreclosure (whether judicial or non-judicial) of
the Property or any other collateral given as security for the payment and
performance obligations of Payor under this Note or under the other Loan
Documents, or would otherwise prevent Payee from realizing on the Property or
any portion thereof or on any such other collateral by any remedies set forth in
the Loan Documents, or otherwise available at law or in equity.
c.    The limitation of liability set forth in subparagraph (a) above shall not
prejudice the rights of Payee to:
i.    Name Payor as a party defendant in any action, proceeding, reference or
arbitration, in each case, however, subject to the limitations of subparagraph
(a) above
ii.    Assert any unpaid amounts due under this Note and under other Loan
Documents as a defense or offset to or against any claim or cause of action made
or alleged against Payee or Payor;
iii.    Exercise self-help remedies such as setoff or foreclosure against the
Property, or any portion thereof, or any portion thereof, or any other
collateral given as security for the payment and performance obligations of
Payor under this Note and under the other Loan Documents.
iv.    Collect or recover condemnation or other awards arising out of any public
action relating to the Property, or any portion thereof, or any other collateral
given as security for the payment and performance obligations of Payor under
this Note and under the other Loan Documents
d.    The limitation of liability set forth in subparagraph (a) above does not
apply to and Payor shall be subject to full personal liability for any and all
losses, liabilities, damages, injuries, costs, expenses and claims of any kind
whatsoever, incurred or suffered by Payee or its assignees as a result of any of
the following: (i) Payor’s fraud or intentional misrepresentation by Payor in
connection with the Loan Documents, or the Property or other collateral given as
security for the payment and performance obligations of Payor under this Note or
the other Loan Documents; (ii) Payor’s misappropriation of tenant security
deposits, rents collected in advance, other escrows or similar sums paid to or
held by Payor in connection with the lease, license, operation and/or
maintenance of the Property, or any portion thereof; (iii) negligent
administration by Payor of rents or the failure of Payor to apply said rents to
the obligations owing by Payor under the Loan Documents or to the normal
operating expenses of the Property; (iv) Payor’s retention of the insurance
proceeds or condemnation awards due Payee under the Loan Documents; (v) failure
of Payor to return or deliver to Payee or its assignees, at their request and
following foreclosure of the Property, any tangible personal property, including
leases, books, records and files relating to the leasing, operation and
maintenance of the Property taken from the Property or kept elsewhere by Payor
and either in Payor’s possession or which Payor may readily obtain; (vi) failure
by Payor to pay real estate taxes and insurance premiums in connection with the
Property including any penalties which were due and




--------------------------------------------------------------------------------




payable prior to any transfer of title to Payee or its assignees; or (vii)
failure to pay any judgment lien, tax lien, mechanic’s lien, materialmen’s lien
or similar lien to the full extent of the amount claimed by such party.
e.    The limitation of liability set forth in subparagraph (a) above also does
not affect the rights of Payee to enforce any other agreement of Payor or any
other Person which specifically states that is not subject to the limitation of
liability contained in subparagraph (a) above.
f.    Nothing contained in the limitation of liability set forth in subparagraph
(a) above shall impair the validity of any Loan Document or any lien which it
may create or perfect.
6.Miscellaneous Provisions. If the holder of this Note refers this Note to an
attorney to enforce, construe or defend any provision hereof, with or without
the filing of any legal action or proceeding, Payor shall pay to the holder of
this Note upon demand the amount of all attorneys’ fees, costs and other
expenses incurred in connection therewith, together with interest thereon from
the date of demand at the rate set forth in Section 1 above. No provision of
this Note may be amended, modified, supplemented, changed, waived, discharged or
terminated unless the holder of this Note consents thereto in writing. In case
any one or more of the provisions contained in this Note should be held to be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby. This Note shall be binding upon and inure to
the benefit of Payor, the holder of this Note and their respective successors
and assigns. The parties intend for this Note to be negotiable in accordance
with Section 3-104 of the California Uniform Commercial Code. Time is of the
essence of this Note and the performance of each of the covenants and agreements
contained herein. This Note shall be governed by and construed in accordance
with the laws of the State of California.






--------------------------------------------------------------------------------










IN WITNESS WHEREOF, Payor has executed this Note as of the Date of this Note set
forth above.


HCPI/UTAH, LLC, a Delaware limited
liability company
 
 
 
 
By:
HEALTH CARE PROPERTY
 
INVESTORS, INC., a Maryland
 
corporation, its Managing Member
 
 
 
 
 
By:
Edward J. Henning
 
 
Senior Vice President, General
 
 
Counsel and Corporate Secretary







--------------------------------------------------------------------------------






EXHIBIT B
FORM OF DEED OF TRUST




--------------------------------------------------------------------------------






WHEN RECORDED, PLEASE RETURN TO:
LATHAM & WATKINS
650 Town Center Drive, 20th Floor
Costa Mesa, CA 92626
Attn: David C. Meckler, Esq.


DEED OF TRUST
THIS DEED OF TRUST (the “Trust Deed”) is executed as of the ____ day of
December, 2001, by HCPI/UTAH, LLC, a Delaware limited liability company
(“Trustor”), whose address is 4675 MacArthur Court, Suite 900, Newport Beach,
California 92660, in favor of FIRST AMERICAN TITLE COMPANY (“Trustee”), whose
address is First American Title Insurance Company, 330 E. 400 South, Suite 250,
Salt Lake City, Utah 84111, and HEALTH CARE PROPERTY INVESTORS, INC., a Maryland
corporation (“Beneficiary”), whose address is 4675 MacArthur Court, Suite 900,
Newport Beach, California 92660.
TRUSTOR CONVEYS AND WARRANTS TO TRUSTEE IN TRUST, WITH POWER OF SALE, certain
real property (the “Property”) situated in Salt Lake County, State of Utah, and
more particularly described as follows:
[SEE ATTACHED EXHIBIT “A” WHICH IS INCORPORATED
HEREIN BY THIS REFERENCE]
Together with all buildings, fixtures and improvements thereon and all water
rights, rights of way, easements, rents, issues, profits, income, tenements,
hereditaments, privileges and appurtenances thereunto belonging, now or
hereafter used or enjoyed with said Property, or any part thereof, SUBJECT,
HOWEVER, to the right, power and authority hereinafter given to and conferred
upon Beneficiary to collect and apply such rents, issues, and profits;
FOR THE PURPOSE OF SECURING: (1) payment of the indebtedness evidenced by a
Negotiable Demand Promissory Note dated December __, 2001, and amended by that
certain First Amendment to Negotiable Demand Promissory Note of even date
herewith, in the principal sum of Three Million Two Hundred Seventy Thousand
Dollars ($3,270,000.00) made by Trustor payable to the order of Beneficiary at
the times, in the manner and with interest as therein set forth (the “Note”),
and any extensions and/or renewals or modifications of the Note; (2) the
performance of each agreement of Trustor herein contained; (3) the payment of
such additional loans or advances as hereafter may be made to Trustor, or its
successors or assigns, when evidenced by a promissory note or notes reciting
that they are secured by this Trust Deed; and (4) the payment of all sums
expended or advanced by Beneficiary under or pursuant to the terms of this Trust
Deed, together with interest thereon as herein provided.




--------------------------------------------------------------------------------






TO PROTECT THE SECURITY OF THIS TRUST DEED, TRUSTOR AGREES:
1.To keep said Property in good condition and repair; not to remove or demolish
any building thereon, to complete or restore promptly and in good and
workmanlike manner any building which may be constructed, damaged or destroyed
thereon; to comply with all laws, covenants and restrictions affecting said
Property; not to commit or permit waste thereof; not to commit suffer or permit
any act upon said Property or violation of law; and to do all other acts which
from the character or use of said Property may be reasonably necessary, the
specific enumerations herein not excluding the general.
Trustee, upon presentation to it of an affidavit signed by Beneficiary, setting
forth facts showing a default by Trustor under this numbered Section, is
authorized to accept as true and conclusive all facts and statements therein,
and to act thereon hereunder
2.To provide and maintain insurance, of such type or types and amounts as
Beneficiary may require, on the improvements now existing or hereafter erected
or placed on said Property. Such insurance shall be carried in companies
approved by Beneficiary with loss payable clauses in favor of and in form
acceptable to Beneficiary. In event of loss, Trustor shall give immediate notice
to Beneficiary, who may make proof of loss, and each insurance company concerned
is hereby authorized and directed to make payment for such loss directly to
Beneficiary instead of to Trustor and Beneficiary jointly, and the insurance
proceeds, or any part thereof, may be applied by Beneficiary, at its option, to
reduction of the indebtedness hereby secured or to the restoration of repair of
the Property damaged.
3.To deliver to, pay for and maintain with Beneficiary until the indebtedness
secured by this Trust Deed is paid in full, such evidence of title as
Beneficiary may require, including policies of title insurance and any
extensions of renewals thereof or supplements thereto.
4.To appear in and defend any actions or proceeding purporting to affect the
security hereof, the title to said Property, or the rights or powers of
Beneficiary or Trustee; and should Beneficiary or Trustee elect to also appear
in or defend any such action or proceeding, to pay all costs and expenses,
including cost of evidence of title and attorney’s fees in a reasonable sum
incurred by Beneficiary or Trustee.
5.To pay at least ten (10) days before delinquency all taxes and assessments
affecting said Property, including all assessments upon water company stock and
all rents, assessments and charges for water, appurtenant to or used in
connection with said Property; to pay, when due, all encumbrances, charges, and
liens with interest, on said Property or any part thereof, which at any time
appear to be prior or superior hereto; to pay all costs, fees, and expenses of
this trust.
6.Should Trustor fail to make any payment or to do any act as provided in this
Trust Deed, then Beneficiary or Trustee, but without obligation so to do and
without notice to or demand upon Trustor and without releasing Trustor from any
obligation hereof, may: (a) make or do the same in such manner and to such
extent as either may deem necessary to protect the security hereof, Beneficiary
or Trustee being authorized to enter upon said Property for such purposes; (b)
commence, appear in and defend any action or proceeding purporting to affect the
security hereof or the rights of powers of




--------------------------------------------------------------------------------




Beneficiary or Trustee; (c) pay, purchase, contest, or compromise any
encumbrance, charge or lien which in the judgment of either appears to be prior
or superior hereto; and (d) in exercising any such powers, incur any liability,
expend whatever amounts reasonably necessary therefor including, without
limitation, the reasonable costs of evidence of title and the employment of
legal counsel.
7.To pay immediately and without demand all sums expended under this Trust Deed
by Beneficiary or Trustee, and the repayment thereof shall be secured hereby.
IT IS MUTUALLY AGREED THAT:
8.Should said Property or any part thereof be taken or damaged by reason of any
public improvement or condemnation proceeding, or damaged by fire, or
earthquake, or in any other manner, Beneficiary shall be entitled to all
compensation, awards, and other payments or relief therefor, and shall be
entitled at its option to commence, appear in and prosecute in its own name, any
action or proceedings, or to make any compromise or settlement, in connection
with such taking or damage. All such compensation, awards, damages, rights of
action and proceeds, including the proceeds of any policies of fire and other
insurance affecting said Property, are hereby assigned to Beneficiary in trust
for the restoration of the Property, as necessary as a result of such damage or
condemnation, after deducting therefrom all its expenses, including attorney’s
fees. Beneficiary may apply any such proceeds which are not necessary to restore
such Property toward the indebtedness secured hereby. Trustor agrees to execute
such further assignments of any compensation, award, damages, and rights of
action and proceeds as Beneficiary or Trustee may require.
9.At any time from time to time upon written request of Beneficiary, payment of
its fees and presentation of this Trust Deed and the note for endorsement (in
case of full reconveyance, for cancellation and retention), without affecting
the liability of any person for the payment of the indebtedness secured hereby,
Trustee may: (a) consent to the making of any map or plat of said Property; (b)
join in granting any easement or creating any restriction thereon; (c) join in
any subordination or other agreement affecting this Trust Deed or the lien or
charge thereof; and (d) reconvey, without warranty, all or any part of said
Property. The grantee in any reconveyance may be described as “the person or
persons entitled thereto,” and the recitals therein of any matters or facts
shall be conclusive proof of truthfulness thereof. Trustor agrees to pay
reasonable Trustee’s fees for any of the services mentioned in this Section 9.
10.As additional security, Trustor hereby assigns Beneficiary, during the
continuance of these trusts, all rents, issues, royalties, and profits of the
Property affected by this Trust Deed and of any personal property of Trustor
located thereon. Until Trustor shall default in the payment of any indebtedness
secured hereby or in the performance of any agreement hereunder, Trustor shall
have the right to collect all such rents, issues, royalties, and profits earned
prior to default as they become due and payable. If Trustor shall default as
aforesaid, Trustor’s right to collect any of such moneys shall cease and
Beneficiary shall have the right, with or without taking possession of the
Property affected hereby, to collect all rents, royalties, issues, and profits.
Failure or discontinuance of Beneficiary at any time or from time to time to
collect any such moneys shall not in any manner affect the subsequent
enforcement by Beneficiary of the right, power, and authority to collect the
same. Nothing contained herein, nor the exercise of the right by Beneficiary to
collect, shall be, or be construed to be, an affirmation by Beneficiary of any
tenancy, lease or option, an assumption of liability under, or a subordination
of the lien or charge of this Trust Deed to any such tenancy, lease or option.




--------------------------------------------------------------------------------




11.Upon any default by Trustor hereunder, Beneficiary may at any time without
notice, either in person, by agent, or by a receiver to be appointed by a court
(Trustor hereby consenting to the appointment of Beneficiary as such receiver),
and without regard to the adequacy of any security for the indebtedness hereby
secured, enter upon and take possession of said Property or any part thereof, in
its own name sue for or otherwise collect said rents, issues, and profits,
including those past due and unpaid, and apply the same, less costs and expenses
of operation and collection, including reasonable attorney’s fees, upon any
indebtedness secured hereby, and in such order as Beneficiary may determine.
12.The entering upon and taking possession of said Property, the collection of
such rents, issues, and profits, or the proceeds of fire and other insurance
policies, or compensation or awards for any taking or damage of said Property,
and the application or release thereof as aforesaid, shall not cure or waive any
default or notice of default hereunder or invalidate any act done pursuant to
such notice.
13.The failure on the part of Beneficiary to promptly enforce any right
hereunder shall not operate as a waiver of such right and the wavier by
Beneficiary of any default shall not constitute a waiver of any other or
subsequent default.
14.Time is of the essence hereof. Upon default by Trustor in the payment of any
indebtedness secured by this Trust Deed or in the performance of any agreement
or covenant contained in this Trust Deed, all sums secured hereby shall
immediately become due and payable at the option of Beneficiary. In the event of
such default, Beneficiary may execute or cause Trustee to execute a written
notice of default and of election to cause said Property to be sold to satisfy
the obligations hereof, and Trustee shall file such notice for record in each
county wherein said Property or some part or parcel thereof is situated.
Beneficiary also shall deposit with Trustee, the Note and all documents
evidencing expenditures secured hereby.
15.After the lapse of such time as may then be required by law following the
recordation of said notice of default, and notice of default and notice of sale
having been given as then required by law, Trustee, without demand on Trustor,
shall sell said Property on the date and at the time and place designated in
said notice of sale, either as a whole or in separate parcels, and in such order
as it may determine (but subject to any statutory right of Trustor to direct the
order in which such Property, if consisting of several known lots or parcels,
shall be sold), at public auction to the highest bidder, the purchase price
payable in lawful money of the United States at the time of sale. The person
conducting the sale may, for any cause he deems expedient, postpone the sale
from time to time until it shall be completed and, in every case, notice of
postponement shall be given by public declaration thereof by such person at the
time and place last appointed for the sale; provided, if the sale is postponed
for longer than one day beyond the day designated in the notice of sale, notice
thereof shall be given in the same manner as the original notice of sale.
Trustee shall execute and deliver to the purchaser its deed conveying said
Property so sold, but without any covenant or warranty, express or implied. The
recitals in the deed of any matters or facts shall be conclusive proof of the
truthfulness thereof. Any person including Beneficiary, may bid at the sale.
Trustee shall apply the proceeds of the sale to payment of (a) the costs and
expenses of exercising the power of sale and the sale, including the payment of
Trustee’s and attorney’s fees; (b) costs of any evidence of title procured in
connection with such sale and revenue stamps on the Trustee’s deed; (c) all sums
expended under the terms hereof, not then repaid; (d) all other sums then
secured hereby; and (e) the remainder, if any, to the person or persons legally
entitled thereto,




--------------------------------------------------------------------------------




or the Trustee, in its discretion, may deposit the balance of such proceeds with
the County Clerk of the county in which the sale took place.
16.Upon the occurrence of any default under this Trust Deed, Beneficiary shall
have the option, in addition to a private sale pursuant to Section 15, to
declare all sums secured hereby immediately due and payable and foreclose this
Trust Deed in the manner provided by law for the foreclosure of mortgages on
real property and Beneficiary shall be entitled to recovery in such proceeding
all costs and expenses incident thereto, including a reasonable attorney’s fee
in such amount as shall be fixed by the court.
17.Beneficiary may appoint a successor trustee at any time by filing for record
in the office of the County Recorder of each county in which said Property or
some part thereof is situated, a substitution of trustee. From the time the
substitution is filed for record, the new trustee shall succeed to all the
powers, duties, authority and title of the trustee named herein or of any
successor trustee. Each such substitution shall be executed and acknowledged,
and notice thereof shall be given and proof thereof made, in the manner provided
by law.
18.Beneficiary may appoint a successor trustee at any time by filing for record
in the office of the County Recorder of each county in which said Property or
some part thereof is situated, a substitution of trustee. From the time the
substitution is filed for record, the new trustee shall succeed to all the
powers, duties, authority and title of the trustee named herein or of any
successor trustee. Each such substitution shall be executed and acknowledged,
and notice thereof shall be given and proof thereof made, in the manner provided
by law.
19.Trustee accepts this Trust when this Trust Deed, duly executed and
acknowledged, is made a public record as provided by law. Trustee is not
obligated to notify any party hereto of pending sale under any other Trust Deed
or of any action or proceeding in which Trustor, Beneficiary, or Trustee shall
be a party, unless brought by Trustee.
20.This Trustee Deed shall be construed according to the laws of the State of
Utah.
21.The undersigned Trustor requests that a copy of any notice of default and of
any notice of sale hereunder be mailed to him at the address hereinbefore set
forth.
22.Trustee shall not directly or indirectly convey an interest in the Property
to any other person or entity. For purposes of this Trust Deed, a direct or
indirect transfer of more than forty-nine percent (49%) of the interests in the
capital, profits or losses of Trustor (whether in one transaction or in several
separate transactions) shall be deemed to be a transfer of the Property. Any
prohibited transfer of the Property or of interests in Trustor shall constitute
a default under this Trust Deed.
23.Trustor represents and warrants that the Property is free and clear of all
liens or encumbrances securing the obligation to pay indebtedness or judgments.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Trustor has executed this Trust Deed on the date first set
forth above.
HCPI/UTAH, LLC, a Delaware limited company
 
 
 
By:
HEALTH CARE PROPERTY
 
INVESTORS, INC., a Maryland
 
corporation its Managing Member
 
 
 
 
By:
 
 
 
Edward J. Henning
 
 
Senior Vice President, General
 
 
Counsel and Corporate Secretary





--------------------------------------------------------------------------------




STATE OF CALIFORNIA
)
 
 
)
SS.
COUNTY OF ORANGE
)
 



On _______________, 2001 before me,_____________________________________,
a notary public in and for said State, personally appeared
_____________________, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signatures(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.


WITNESS my hand and official seal.




Signature _______________________________ (Seal)




--------------------------------------------------------------------------------






EXHIBIT “A”
TO DEED OF TRUST
LEGAL DESCRIPTION OF PROPERTY
[See Attached]
































































[St. Marks I]




--------------------------------------------------------------------------------




APPENDIX A
DESCRIPTION OF REAL PROPERTY


The land referred to herein is situated in Salt Lake County, State of Utah, and
is described as follows:


PARCEL “A”
BEGINNING at a point on a building corner, said point being South 55°31’55” West
570.14 feet from the Northeast corner of Lot 10, Block 3, Ten Acre Plat “A”, Big
Field Survey, and running thence North 0°16’51” West along said building 14.14
feet; thence South 45”16’51” East 37.36 fee; thence North 89°43’09” East 58.58
feet; thence South 0°18’51” East 189.80 feet; thence South 89°51’47” West 120.03
feet; thence North 0°15’19” West 135.96 feet; thence North 24°07’18” West 45.57
feet to an existing 4 story building; thence along said building 5 courses,
North 89°43’09” Ease 14.14 feet; thence North 0°16’51” west 32.15 feet; thence
North 89°43’09” East 8.30 feet; thence South 48°09’19” East 11.95 feet; thence
North 89°43’11” East 22.00 feet to the point of BEGINNING.


PARCEL “B”:
The perpetual, non-exclusive rights-of-way and easements, for pedestrian and
vehicular ingress and egress, and vehicular parking, appurtenant to PARCEL “A”,
created by that certain Declaration of Easements, Covenants and Restrictions,
recorded June 10, 1991, as Entry No. 5079337, in Book 6324, at Page 2699, and
affirmed and ratified by that certain First Amendment To Declaration of
Easements, Covenants and Restrictions, recorded December 21, 1993, as Entry No.
5690993, in Book 6832, at Page 1606, in the office of the Salt Lake County
Recorder, on, over, under, through and across the following described property,
to-wit:
BEGINNING at a point on the West right of the way line of 1300 East Street, said
point being South 0°06’20” West 264.16 feet and South 89°43’09” West 14.00 feet
from the Northeast corner of Lot 10, Block 3, Ten Acre Plat “A”, Big Field
Survey, and running thence South 0°06’20” West along said West line 151.00 feet;
thence East along said West line 7.00 feet; thence South 0°06’20” West along
said West line 158.58 feet to the North line of Hylai Park Subdivision; thence
South 89°49’39” West along said North line 562.08 feet; thence North 0°14’25”
West 228.21 feet to an existing 4 story building; thence North 89°43’09” East
along said building 45.86 feet; thence South 24°07’18” East 45.57 feet; thence
South 0°15’19” East 135.96 feet; thence North 89°51’47” East 120.03 feet; thence
North 0°18’51” West 189.80 feet; thence South 89°43’09” West 58.58 feet; thence
North 45°16’51” West 37.36 feet; thence South 0°16’51” East 3.85 feet to a
corner of an existing 4 story building; thence North 45°15’01” West along said
building 15.52 feet; thence North 0°33’21” West along said building 34.94 feet;
thence North 89°43’09” East 466.97 feet to the point of BEGINNING.




--------------------------------------------------------------------------------






APPENDIX A
DESCRIPTION OF REAL PROPERTY
(continued)


PARCEL “C”:
The perpetual non-exclusive right-of-way and easement for pedestrian ingress and
egress, appurtenant to PARCEL “A”, created by that certain First Amendment To
Declaration Of Easements, Covenants and Restrictions, recorded December 21,
1993, as Entry No. 5690993, in Book 6832, at Page 1606, in the office of the
Salt lake County Recorder, as amended and affected by that certain Limited
Relinquishment of Right-Of-Way, recorded May 5, 1995, as Entry No. 6074955, in
Book 7146, at Page 517, in the office of the Salt Lake County Recorder, on,
over, under, through and across the following described property, to-wit:
The existing hallways connecting the Hospital Building located on the following
described land with the Building located on the land described as PARCEL “A”
above: BEGINNING at a point South 0°06’20” West 7.00 feet and South 89°47’20”
West 7.00 feet from the Northeast corner of Lot 10, Block 3, Ten Acre Plat “A”,
Big Field Survey, and running thence South 0°06’20” West 138.20 feet; thence
West 7.00 feet; thence South 0°06’20” West 270.00 feet; thence East 7.00 feet;
thence South 0°06’20” West 158.58 feet to the North line of Hylai Park
Subdivision; thence South 89°49’39” West along said North line 752.14 feet to
the Northwest corner of Lot 40 of said subdivision; thence South 0°05’56” West
along the West line of said subdivision200.44 feet to the Northeast corner of
Lot 36, The Manor No. 3; thence West along the North line of The Manor No. 3,
208.00 feet; thence North 18.14 feet; thence West 145.00 feet; thence 18.14 feet
to the North lot line of Lot 49, The Manor No.4; thence West along the said lot
line 101.752 feet; thence North 30.00 feet; thence West 304.39 feet to the West
line of Block 3 aforesaid; thence North 0°05’36” East along said West line
488.25 feet; thence North 89°48’20” East 394.58 feet; thence North 0°05’47” East
238.95 feet to a point 14.00 feet South from the North line of Block 3, Ten Acre
Plat “A”, Big Field Survey; thence North 89°47’20” East 205.00 feet; thence
North 7.00 feet; thence North 89°47’20” East 260.00 feet; thence South 7.00
feet; thence North 89°47’20” East 270.00 feet; thence North 7.00 feet; thence
North 89°47’20” East 381.77 feet to the point of BEGINNING.
LESS AND EXCEPTING THEREFROM PARCEL “A” and PARCEL “B” described above.
ALSO LESS AND EXCEPTING THEREFROM the following: BEGINNING at a point 2.33 feet
North of the East face of the West wall of an existing expansion joint on the
North side of the existing HCA ST. MARK’S HOSPITAL, said point being North
89°47’40” East along the South line of 3900 South Street 593.57 feet and South
0°12’20” East 277.75 feet from Northwest corner of Lot 9, Block 3, Ten Acre Plat
“A”, Big Field Survey, and running thence South 89°47’40” West 14.30 feet;
thence North 45°12’20” West 69.13 feet; thence South 89°47’40 West 105.95 feet;
thence North 0°12’20” West 51.04 feet; thence South 89°47’40” West 9.21 feet;
thence North 0°12’20” West 77.58feet; thence North 89°47’40” East 174.46 feet;
thence South 0°12’20” East 121.00 feet thence North 89°47’40” East 4.71 feet;
thence South 0°12’20 East 47.50 feet; thence South 89°47’40” West 0.83 feet;
thence South 0°12’20” East 9.00 feet to the point of BEGINNING.




--------------------------------------------------------------------------------






EXHIBIT C
FORM OF REIMBURSEMENT AGREEMENT




--------------------------------------------------------------------------------






REIMBURSEMENT AGREEMENT
THIS REIMBURSEMENT AGREEMENT (this “Agreement”) is entered into as of December
3, 2001, by and among Boyer-St. Marks Medical Associates, Ltd., a Utah limited
partnership; Boyer McKay-Dee Associates, Ltd., a Utah limited partnership, Boyer
St. Mark’s Medical Associates #2, Ltd., a Utah limited partnership, Boyer-Ogden
Medical Associates , Ltd., a Utah limited partnership, Boyer-Ogden Medical
Associates No. 2, Ltd., a Utah limited partnership, Boyer-Salt Lake Industrial
Clinic Associates, Ltd., a Utah limited partnership, Boyer-Davis North Medical
Associates, Ltd., a Utah limited partnership, Boyer Primary Care Clinic
Associates, Ltd. #2, a Utah limited partnership, Boyer Centerville Clinic
Company, L.C., a Utah limited liability company, Boyer Grantsville Medical,
L.C., a Utah limited liability company, Boyer Elko, L.C., a Utah limited
liability company, Boyer Iomega, L.C., a Utah limited liability company, Boyer
Providence Medical Associates, L.C., a Utah limited liability company, Spring
Creek Medical Building, L.L.C., a Utah limited liability company, and Boyer
Castle Dale Medical Building, L.L.C., a Utah limited liability company (each a
“Reimbursor” and collectively the “Reimbursors”), and HCPI/Utah, LLC, a Delaware
limited liability company (the “Company”).
RECITALS
A.Pursuant to a Contribution Agreement and Escrow Instructions dated January 20,
1999, as amended to date, (the “Contribution Agreement”) by and among the Health
Care Property Investors, Inc., a Maryland Corporation (the “Managing Member”),
the Company, the Reimbursors, The Boyer Company, L.C., a Utah limited liability
company, and the other parties named therein, the Reimbursors contributed (the
“Contribution”) certain properties to the Company in exchange for membership
interests (“LLC Units”) in the Company.
B.Pursuant to the Amended and Restated Limited Liability Company Agreement of
the Company dated as of January 20, 1999, as amended to date (the “LLC
Agreement”), the Company agreed to maintain certain indebtedness (the “Required
Indebtedness”).
C.The Managing Member of the Company (“Lender”) has made a loan to the Company
evidenced by a Negotiable Demand Promissory Note in the original principal
amount of $3,270,000, dated November 30, 2001 (the “Loan”), which Loan is
intended to constitute Required Indebtedness. All of the documents or agreements
evidencing or securing or otherwise relating to the Loan shall be referred to
herein as the “Loan Documents.”
D.Pursuant to the LLC Agreement, each Reimbursor wishes to agree to pay to or
for the benefit of the Lender, and thereby bear the economic risk of loss with
respect to, a portion of the Loan if an “event of default” as defined in the
Loan Documents (“Default”) occurs with respect to the Loan and the Lender is
otherwise unable to recover that amount from the Company.
E.Certain owners of certain of the Reimbursors (the “Owners”) have agreed
pursuant to separate Owner Reimbursement Agreements of even date herewith (the
“Owner Reimbursement Agreements”) to reimburse the Reimbursors in which they
hold equity interests for each such Owner’s designated share of the amount of
any payment made by the Reimbursors hereunder.
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Reimbursors and the Company hereby agree as
follows:




--------------------------------------------------------------------------------






AGREEMENT
1.Term. Each Reimbursor’s obligations hereunder shall be effective from the date
hereof through the termination date applicable to such Reimbursor, which
termination date shall be the earlier of: (a) repayment in full of the Loan; (b)
October 1, 2010, or such later date as the Reimbursor may irrevocably designate
from time to time by written notice given to the Company at least 30 days prior
to the date this Agreement would otherwise terminate; or (c) the date which is
90 days after the date that the Reimbursor ceases to own any LLC Units;
provided, however, that if at the time a Reimbursor’s obligations hereunder
would otherwise terminate the Loan is in Default or an event has occurred which
with the passage of time will result in a Default, then this Agreement shall not
terminate as to the Reimbursor and the Reimbursor’s obligations hereunder shall
continue in full force and effect until such Default is cured under the terms of
the Loan Documents and any required reimbursement from Reimbursor is paid in
full.
2.Reimbursement Obligations.
a.In the event of a Default with respect to the Loan, each Reimbursor shall pay
directly to the Lender on behalf of the Company an amount equal to the
Reimbursor’s allocable share of the Shortfall Amount (as defined below) after
the Lender has fully and completely exhausted its remedies against the Company’s
other assets. Each Reimbursor’s maximum reimbursement liability hereunder is set
forth on Exhibit A attached hereto. No demand shall be made under this Agreement
for payment or contribution of the Shortfall Amount or any portion thereof until
such time as the Lender shall have fully and completely exhausted its remedies
against the Company’s other assets (including any real and personal property
securing the repayment of the Loan), or following the date any such Default is
cured. The “Shortfall Amount” shall equal the excess of (a) $3,270,000.00 or the
amount of outstanding principal and accrued interest owed on the Loan
immediately prior to the Default, whichever is less; over the sum of all amounts
recovered and the fair market value of all property obtained by Lender, if any,
from the Company after the Default in proceedings against the Company under the
Loan Documents (including, without limitation, principal, interest, late fees,
penalties, and costs of collection). Subject to reduction under Section 2(b)
below, each Reimbursor’s allocable share of the Shortfall Amount shall be equal
to the product of (x) the total Shortfall Amount, multiplied by (y) the
percentage listed opposite the Reimbursor’s name on Exhibit A attached hereto.
Each Reimbursor’s obligation to pay their allocable share of the Shortfall
Amount set forth in this Section 2 shall be referred to herein as its
“Reimbursement Obligation.”
b.If: (i) a Reimbursor distributes to one or more of its partners or members
some, but not all, of the LLC Units received in the Contribution (or the
proceeds from the exchange or other disposition of some, but not all, of such
LLC Units) in redemption of their ownership interests in the Reimbursor; (ii) no
Default has occurred and is continuing with respect to the Loan; and (ii)
neither a Default nor an event which with the passage of time will give rise to
a Default occurs within 90 days after such distribution, then the amount of the
Reimbursement Obligation otherwise applicable to the distributing Reimbursor
under Section 2(a) above shall be reduced by a percentage equal to a fraction
the numerator of which is the number of such LLC Units distributed, exchanged or
redeemed and the denominator of which is the total number of LLC Units that the
Reimbursor received in the Contribution transaction. For example, if 2,0000 out
of 100,000 LLC Units that a Reimbursor received in the Contribution transaction
are redeemed and the conditions of this Section 2(b) are met, the otherwise
applicable Reimbursement Obligation of that Reimbursor would be reduced by
20-percent.
c.Each Reimbursor shall be liable with respect to its allocable




--------------------------------------------------------------------------------




Reimbursement Obligation until termination of that obligation under Section 1
above. Termination or reduction of a Reimbursor’s Obligations under this
Agreement shall not increase, decrease or otherwise affect the allocable
Reimbursement Obligation of any other Reimbursor.
c.Notwithstanding any agreement between any Reimbursor and any other person, or
any state law or interpretation thereof, no Reimbursor shall not be entitled to
indemnification, contribution or reimbursement from any other person with
respect to any amounts paid or payable by Reimbursor hereunder except for
Reimbursor’s right to reimbursement under the separate Owner Reimbursement
Agreement executed by its partners or members.
3.Miscellaneous.
a.The Lender and its successors in interest are intended to be third party
beneficiaries of this Agreement.
b.This Agreement shall be binding upon, and shall inure to the benefit of, the
successors in interest and assigns of the parties hereto.
c.This Agreement may be executed in one or more counterparts, all of which shall
constitute the same agreement, and the signature of any party to any counterpart
shall be deemed a signature to, and may be appended to, any other counterpart.
IN WITNESS WHEREOF, the parties have executed this Reimbursement Agreement the
day and year first above written.
“REIMBURSORS”
 
BOYER-ST MARKS MEDICAL ASSOCIATES, LTD
 
 
BY:
THE BOYER COMPANY, L.C., a Utah
 
 
Limited liability company, its General Partner
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Its:
General Partner
 
 
 
 
BOYER MCKAY-DEE ASSOCIATES, LTD
 
 
 
 
 
By:
THE BOYER COMPANY, L.C., A Utah limited
 
 
liability company, its General Partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Its:
General Partner





--------------------------------------------------------------------------------






BOYER-ST MARKS MEDICAL ASSOCIATES #2, LTD


 
 
BY:
THE BOYER COMPANY, L.C., a Utah limited
 
 
liability company, its General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Its:
General Partner
 
 
 
 
BOYER-OGDEN MEDICAL ASSOCIATES, LTD
 
 
 
 
 
By:
THE BOYER COMPANY, L.C., A Utah limited
 
 
liability company, its General Partner
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Its:
General Partner
 
 
 
 
BOYER-OGDEN MEDICAL ASSOCIATES NO. 2, LTD
 
 
 
 
 
By:
THE BOYER COMPANY, L.C., A Utah limited
 
 
liability company, its General Partner
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Its:
General Partner
 
 
 
 
BOYER-SALT LAKE INDUSTRIAL CLINIC ASSOCIATES,
LTD
 
 
 
 
By:
THE BOYER COMPANY, L.C., A Utah limited
 
 
liability company, its General Partner
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Its:
General Partner







--------------------------------------------------------------------------------




BOYER-DAVIS NORTH MEDICAL ASSOCIATES, LTC
 
 
BY:
THE BOYER COMPANY, L.C., a Utah limited
 
 
liability company, its General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Its:
General Partner
 
 
 
 
BOYER PRIMARY CARE CLINIC ASSOCIATES, LTD #2
 
 
 
 
 
By:
THE BOYER COMPANY, L.C., A Utah limited
 
 
liability company, its General Partner
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Its:
General Partner
 
 
 
 
BOYER CENTERVILLE CLINIC COMPANY, L.C.
 
 
 
 
 
By:
THE BOYER COMPANY, L.C., A Utah limited
 
 
liability company, its Manager
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Its:
Manager
 
 
 
 
BOYER GRANTSVILLE MEDICAL, L.C.
 
 
By:
THE BOYER COMPANY, L.C., A Utah limited
 
 
liability company, its Manager
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Its:
Manager









--------------------------------------------------------------------------------




BOYER ELKO, L.C.
 
 
BY:
THE BOYER COMPANY, L.C., a Utah limited
 
 
liability company, its Manager
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Its:
General Partner
 
 
 
 
BOYER IOMEGA, L.C.
 
 
 
 
 
By:
THE BOYER COMPANY, L.C., A Utah limited
 
 
liability company, its Manager
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Its:
Manager
 
 
 
 
BOYER PROVIDENCE MEDICAL ASSOCIATES, L.C.
 
 
 
 
 
By:
ITS MANAGERS:
 
 
 
 
 
SPRING CREEK MEDICAL BUILDING, L.L.C.,
 
 
a Utah limited liability company
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Its:
General Partner
 
 
 
 
BOYER BPMA HOLDINGS, L.C., a Utah limited
liability company
 
 
 
 
 
 
By:
THE BOYER COMPANY, L.C., a Utah
 
 
 
limited liability company, its Manager
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Its: Manager







--------------------------------------------------------------------------------




SPRING CREEK MEDICAL BUILDING, L.L.C.
 
By:
 
Name:
 
Its:
General Partner
 
 
 
 
BOYER CASTLE DALE MEDICAL CLINIC, L.L.C.


 
 
 
 
 
By:
THE BOYER COMPANY, L.C., A Utah limited
 
 
liability company, its General Partner
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Its:
General Partner
 
 
 
 
"COMPANY"
 
 
 
 
HCPI/UTAH, L.L.C., a Delaware limited liability company
 
 
 
By:
HEALTH CARE PROPERTY INVESTORS, INC., a
 
 
Maryland corporation, its Manager
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Its:
 





--------------------------------------------------------------------------------






EXHIBIT A
Reimbursors and Their Allocable Shortfall Percentages and Maximum Liability
Name
Shortfall Percentage
Maximum Liability
Boyer-St. Marks Medical Associates, Ltd
15.2905%
$500,000
Boyer McKay-Dee Associates, Ltd..
9.1743
300,000
Boyer St. Mark’s Medical Associates #2, Ltd.
9.1743
300,000
Boyer-Ogden Medical Associates, Ltd.
18.3486
600,000
Boyer Ogden Medical Associates No. 2, Ltd
6.1162
200,000
Boyer-Salt Lake Industrial Clinic Associates, Ltd.
3.0562
100,000
Boyer-Davis North Medical Associates, Ltd.
3.0582
1000,000
Boyer Primary Care Clinic Associates, Ltd. #2.
3.9755
130,000
Boyer Centerville Clinic Company, L.C.
3.6697
120,000
Boyer Grantsville Medical, L.C.
2.4465
80,000
Boyer Elko, L.C.
4.5872
150,000
Boyer Iomega, L.C.
10.0917
330,000
Boyer Providence medical Associates, L.C.
3.6697
120,000
Spring Creek Medical Building, L.L.C.
3.6697
120,000
Boyer Castle Dale Medical Clinic, L.L.C.
3.6697
120,000











--------------------------------------------------------------------------------






AMENDMENT NO. 9
TO AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF HCPI/UTAH, LLC,
A Delaware limited liability company
THIS AMENDMENT NO.9 TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF HCPI/UTAH, LLC (“Amendment”) is made and entered into effective as of October
30, 2001 by HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation (the
“Managing Member”), and each of the Non-Managing Members signatories hereto (the
“Non-Managing Members”).
RECITALS
A.Managing Member and each of the persons whose names are set forth on Exhibit A
thereto entered into an Amended and Restated Limited Liability Company Agreement
of HCPI/Utah dated as of January 20, 1999, as amended by Amendment No. l to
Amended and Restated Limited Liability Company Agreement of HCPI/Utah, LLC dated
as of June 30, 1999, further amended by Amendment No. 2 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah, LLC dated as of November 12,
1999, further amended by Amendment No. 3 to Amended and Restated Limited
Liability Company Agreement of HCPI/Utah, LLC dated as of January 12, 2000,
further amended by Amendment No.4 to Amended and Restated Limited Liability
Company Agreement of HCPI/Utah, LLC dated as of March 1, 2000, further amended
by Amendment No. 5 to Amended and Restated Limited Liability Company Agreement
of HCPI/Utah, LLC dated as of December 1, 2000, further amended by Amendment
No.6 to Amended and Restated Limited Liability Company Agreement of HCPI Utah,
LLC, dated as of March 15, 2001, further amended by Amendment No. 7 to Amended
and Restated Limited Liability Company Agreement of HCPI/Utah, LLC, dated as of
March 30, 2001 further amended by Amendment No. 8 to Amended and Restated
Limited Liability Company Agreement of HCPI/Utah, LLC, dated as of October 1,
2001 (as so amended, the “LLC Agreement”).
AMENDMENT
NOW, THEREFORE in consideration of the foregoing Recitals, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:
1.Second Exchange Date. The definition of “Second Exchange Date” contained in
Article I is hereby deleted and replace with the following:


“Second Exchange Date” means August 17, 2002.
2.Third Exchange Date. The following definition of “Third Exchange Date” shall
be added to Article I:
“Third Exchange Date” means the “Second Exchange Date” as such term is defined
in that certain Amended and Restated Limited Liability Company




--------------------------------------------------------------------------------




Agreement of HCPI/Utah II, LLC dated as of August 17, 2001, as amended by that
certain Amendment No. 1 to Amended and Restated Limited Liability Company
Agreement of HCPI/Utah II, LLC dated as of October 30, 2001.
3.Specified Exchange Date. The definition of “Specified Exchange Date” contained
in Article I is hereby deleted and replaced with the following:
“Specified Exchange Date” means (A) in the case of an Exchange pursuant to
Section 8.6.A hereof, (i) the First Exchange Date if a Notice of Exchange is
received by the Managing Member not less than thirty (30) days prior to the
First Exchange Date in respect of any First Traunch Non-Managing Member Unit,
(ii) the sixtieth (60th) calendar day (or, if such a day is not a Business Day,
the next following Business Day) after the receipt by the Managing Member of a
Notice of Exchange if such notice is received by the Managing Member pursuant to
the provisions of Section 8.6.A hereof more than sixty (60) calendar days prior
to the Second Exchange Date in respect of any Second Traunch Non-Managing Member
Unit, (iii) the Second Exchange Date if a Notice of Exchange is received by the
Managing Member less than sixty (60) but not less than thirty (30) calendar days
prior to the Second Exchange Date in respect of any Second Traunch Non-Managing
Member Unit, (iv) the Third Exchange Date if a Notice of Exchange is received by
the Managing Member less than sixty (60) but not less than thirty (30) calendar
days prior to the Third Exchange Date in respect of any Third Traunch
Non-Managing Member Unit, or (iv) in all other events, the thirtieth (30th)
calendar day (or, if such day is not a Business Day, the next following Business
Day) after the receipt by the Managing Member of a Notice of Exchange, provided,
however, that, notwithstanding any other provisions set forth herein, in no
event shall a Specified Exchange Date as to any LLC Unit occur prior to the
first anniversary of the issuance of such LLC Unit by the Company; provided
further, that the Specified Exchange Date, as well as the closing of an Exchange
on any Specified Exchange Date may be deferred, in the Managing Member’s sole
and absolute discretion, for such time (but in any event not more than 150 days
in the aggregate) as may reasonably be required to effect, as applicable, (i)
necessary funding arrangements, (ii) compliance with the Securities Act or other
law (including, but not limited to, (a) state “blue sky” or other securities
laws and (b) the expiration or termination of the applicable waiting period, if
any, under the Hart Scott Rodino Antitrust Improvements Act of 1976, as amended)
and (iii) satisfaction or waiver of other commercially reasonable and customary
closing conditions and requirements for a transaction of such nature, and (B) in
the case of the delivery of a Call Notice pursuant to Section 13.2 hereof, the
10th calendar day (or, if such day is not a Business Day, the next following
Business Day) after the mailing to the applicable Non-Managing members of a Call
Notice.
4.Exchange Rights. The first two sentences of Subsection A of Section 8.6 are
hereby deleted and replaced with the following:






--------------------------------------------------------------------------------




On or after the First Exchange Date, each Non-Managing Member shall have the
right (subject to the terms and conditions set forth herein) to require the
Managing Member to acquire all or a portion of those Non-Managing Member Units
held by such Non-Managing Member which were issued by the Company on the Initial
Closing Date (the “First Traunch Non-Managing Member Units”), and on or after
the Second Exchange Date, each Non-Managing Member shall have the right (subject
to the terms and conditions set forth herein) to require the Managing Member to
acquire all or a portion of those Non-Managing Member Units held by such
Non-Managing Members as of August 17, 2001, which were issued by the Company at
any time after the Initial Closing Date (the “Second Traunch Non-Managing Member
Units”), and on or after the Third Exchange Date, each Non-Managing Member shall
have the right (subject to the terms and conditions set forth herein) to require
the Managing Member to acquire all or a portion of those Non-Managing member
Units held by such non-Managing Members which were issued by the Company at any
time after the Second Exchange Date (the “Third Traunch Non-Managing Member
Units”) (all such Non-Managing Member Units being hereafter called “Tendered
Units”) in exchange (an “Exchange”) for, at the election of an in the sole and
absolute discretion of the Managing Member, either the Cash Amount or a number
of REIT Shares equal to the REIT Shares Amount payable on the Specified Exchange
Date. Notwithstanding the foregoing, a third party lender that has acquired a
Membership Interest upon the foreclosure of debt secured by such Membership
Interest in accordance with Section 11.3.A hereof shall have the right to tender
such Non-Managing Member Units for Exchange (subject to the terms and conditions
set forth herein) and require the Managing Member to acquire all of those
Non-Managing Member Units which were acquired by such lender pursuant to such
foreclosure and which were issued by the Company at least one year prior to the
related Specified Exchange Date regardless of whether the Second Exchange Date
or the Third Exchange Date, as applicable, will have occurred by the related
Specified Exchange Date.
5.Effect of Amendment. Except to the extent expressly modified by this
Amendment, the LLC Agreement remains in full force and effect
6.Conflicting Terms. Wherever the terms of this Amendment and the terms and
conditions of the LLC Agreement are in conflict, the terms of this Amendment
shall be deemed to supersede the conflicting terms of the LLC Agreement.
7.Defined Terms. All terms used in this Amendment with initial capital letters
and not defined herein shall have the meaning given to such terms in the LLC
Agreement.


[remainder of page intentionally
left blank – signature page follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Amendment of the date
first written above.
“MANAGING MEMBER”
 
“NON-MANAGING MEMBERS”
 
 
 
 
 
 
 
HEALTH CARE PROPTERY
 
BOYER PROVIDENCE MEDICAL
INVESTORS, INC., a Maryland
 
ASSOCIATES, L.C.
Corporation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
ITS MANAGERS:
 
 
 
 
 
By:
/s/ Edward J. Henning
 
 
SPRING CREEK MEDICAL
Name:
Edward H. Henning
 
 
BUILDING, L.L.C., a Utah limited
 
 
 
 
liability company
Title:
Senior Vice President, General
 
 
 
 
 
 
Counsel and Corporate Secretary
 
 
By:
/s/ Tom Rees
 
 
 
 
Name:
Tom Rees
 
 
 
 
Its:
Member
 
 
 
 
 
 
 
 
 
 
BOYER-BPMA HOLDINGS, L.C., a
 
 
 
 
Utah limited liability company
 
 
 
 
 
 
 
 
 
 
 
By:
THE BOYER COMPANY,
 
 
 
 
 
L.C., a Utah limited liability
 
 
 
 
 
company, its Manager
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kem Gardner
 
 
 
 
 
Name:
Kem Gardner
 
 
 
 
 
Its:
Manager
 
 
 
 
 
 
 
 
 
 
“NON-MANAGING MEMBERS”
 
 
 
(Continued)
 
 
 
 
 
 
 
 
 
 
THE BOYER COMPANY, L.C., a Utah limited liability company, in its capacity as
Managing Member of each limited liability company named below as a “Boyer
Managed Entity” and in its capacity as General Partner of each limited
partnership named below as a “Boyer Managed Entity”


 
 
 
 
 
 
 
 
 
 
By:
/s/ Kem Gardner
 
 
 
Name:
Kem Gardner
 
 
 
Its:
Manager







--------------------------------------------------------------------------------






“Boyer Managed Entities”
Boyer-St. Marks Medical Associates, Ltd.
Boyer-McKay-Dee Associates, Ltd.
Boyer-St. Marks Medical Associates #2, Ltd.
Boyer-Ogden Medical Associates, Ltd
Boyer-Ogden Medical Associates No. 2, Ltd.
Boyer-Salt Lake Industrial Clinic Associates, Ltd.
Boyer-Davis North Medical Associates, Ltd.
Boyer Primary Care Clinic Associates, Ltd. #2
Boyer Centerville Clinic Company, L.C.
Boyer Grantsville Medical, L.C.
Boyer Elko, L.C.
Boyer Iomega, L.C.
Boyer Providence Medical Associates, L.C.
Boyer Castle Dale Medical Clinic, L.L.C.






